EXHIBIT 10.9

 

SMTC MANUFACTURING CORPORATION OF CANADA

 

and

 

CIBC MELLON TRUST COMPANY

 

--------------------------------------------------------------------------------

SPECIAL WARRANT INDENTURE AND ESCROW AGREEMENT

 

Providing for the Creation and Issue of

Special Warrants

 

Dated as of March 3, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 INTERPRETATION

   2

             1.1

 

Definitions

   2

             1.2

 

Meaning of Outstanding

   6

             1.3

 

Words Importing the Singular and Gender

   6

             1.4

 

Interpretation Not Affected by Headings, Etc.

   7

             1.5

 

Day Not a Business Day

   7

             1.6

 

Time of the Essence

   7

             1.7

 

Currency

   7

             1.8

 

Applicable Law

   7

             1.9

 

Beneficiaries

   7

Article 2 THE SPECIAL WARRANTS

   7

             2.1

 

Creation and Issue of Special Warrants

   7

             2.2

 

Terms of Special Warrants

   8

             2.3

 

Form of Special Warrant Certificates

   8

             2.4

 

Signing of Special Warrant Certificates

   9

             2.5

 

Certification by Trustee

   9

             2.6

 

Special Warrants to Rank Pari Passu

   10

             2.7

 

Canadian Transfer Restrictions

   10

             2.8

 

United States Transfer Restrictions

   10

             2.9

 

Legend for Special Warrant Certificates of Non-U.S. Persons

   11

             2.10

 

Legend for Exchangeable Shares

   12

             2.11

 

Reliance by Trustee

   12

             2.12

 

Issue in Substitution for Lost Certificates, Etc.

   13

             2.13

 

Cancellation of Surrendered Special Warrants

   13

             2.14

 

Special Warrantholder Rights

   14

Article 3 ESCROW

   14

             3.1

 

Escrow of Proceeds

   14

             3.2

 

Qualified Investments

   14

             3.3

 

Release of Escrow

   15

             3.4

 

Direction

   16 Article 4 REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP OF SPECIAL
WARRANTS    16

             4.1

 

Registration and Transfer of Special Warrants

   16

             4.2

 

Exchange of Special Warrant Certificates

   17

             4.3

 

Reasonable Charges for Transfer or Exchange

   18

             4.4

 

Ownership of Special Warrants

   18

             4.5

 

Assumption by Transferee

   18

Article 5 EXERCISE OF SPECIAL WARRANTS

   19

             5.1

 

Exercise

   19

             5.2

 

Deemed Exercise

   20

             5.3

 

Effect of Exercise or Deemed Exercise

   20

             5.4

 

No Fractional Exchangeable Shares or Share Purchase Warrants

   21



--------------------------------------------------------------------------------

             5.5

 

Recording

   21

             5.6

 

Restrictions

   21

             5.7

 

Adjustments

   22

Article 6 COVENANTS

   27

             6.1

 

General Covenants

   27

             6.2

 

Trustee’s Remuneration and Expenses

   28

             6.3

 

Securities Qualification Requirements

   29

             6.4

 

Performance of Covenants by Trustee

   30

Article 7 ENFORCEMENT

   30

             7.1

 

Special Warrantholders May Not Sue

   30

             7.2

 

Legal Proceedings by Special Warrantholders

   30

             7.3

 

Trustee May Institute All Proceedings

   30

             7.4

 

Immunity of Shareholders, etc.

   31

             7.5

 

Limitation of Liability

   31

Article 8 MEETINGS OF SPECIAL WARRANTHOLDERS

   31

             8.1

 

Right to Convene Meetings

   31

             8.2

 

Notice

   32

             8.3

 

Chairman

   32

             8.4

 

Quorum

   32

             8.5

 

Power to Adjourn

   32

             8.6

 

Show of Hands

   33

             8.7

 

Poll

   33

             8.8

 

Voting

   33

             8.9

 

Regulations

   33

             8.10

 

SMTC Canada and Trustee may be Represented

   34

             8.11

 

Powers Exercisable by Extraordinary Resolution

   34

             8.12

 

Meaning of “Extraordinary Resolution”

   35

             8.13

 

Powers Cumulative

   36

             8.14

 

Minutes

   36

             8.15

 

Instruments in Writing

   36

             8.16

 

Binding Effect of Resolutions

   37

             8.17

 

Holdings by SMTC Canada and Subsidiaries Disregarded

   37

Article 9 SUPPLEMENTAL INDENTURES AND SUCCESSOR CORPORATIONS

   37

             9.1

 

Provision for Supplemental Indentures for Certain Purposes

   37

             9.2

 

Successor Corporations

   38

Article 10 CONCERNING THE TRUSTEE

   38

             10.1

 

Trust Indenture Legislation

   38

             10.2

 

Trustee’s Authority to Carry on Business

   39

             10.3

 

Rights and Duties of Trustee

   39

             10.4

 

Evidence, Experts and Advisers

   40

             10.5

 

Documents, Money, Etc. held by Trustee

   41

             10.6

 

Action by Trustee to Protect Interests

   41

             10.7

 

Trustee not Required to Give Security

   41



--------------------------------------------------------------------------------

             10.8

 

Protection of Trustee

   42

             10.9

 

Replacement of Trustee

   42

             10.10

 

Conflict of Interest

   43

             10.11

 

Acceptance of Trusts

   44

Article 11 GENERAL

   44

             11.1

 

Notice to SMTC Canada and Trustee

   44

             11.2

 

Notice to Special Warrantholders

   45

             11.3

 

Satisfaction and Discharge of Indenture

   45

             11.4

 

Sole Benefit of Parties and Special Warrantholders

   46

             11.5

 

Discretion of Directors

   46

             11.6

 

Counterparts and Formal Date

   46

             11.7

 

Language

   46

             11.8

 

Assignment

   46

             11.9

 

Benefit of the Agreement

   46 SCHEDULE A     -     FORM OF SPECIAL WARRANT CERTIFICATE     

APPENDIX 1       -     NOTICE OF EXERCISE

    

APPENDIX 2       -     FORM OF TRANSFER

    

APPENDIX 3       -     ACKNOWLEDGEMENT OF TRANSFEREE

    



--------------------------------------------------------------------------------

SPECIAL WARRANT INDENTURE AND ESCROW AGREEMENT

 

THIS INDENTURE dated as of March 3, 2004.

 

BETWEEN:

 

SMTC MANUFACTURING CORPORATION OF CANADA, a corporation incorporated under the
laws of the Province of Ontario (“SMTC Canada” or the “Corporation”)

 

- and -

 

CIBC MELLON TRUST COMPANY, a trust company incorporated under the laws of Canada
(the “Trustee”)

 

WHEREAS:

 

A. SMTC Canada, an indirect wholly owned subsidiary of SMTC Corporation, a
corporation organized under the laws of the State of Delaware (“SMTC”) wishes to
raise money to repay its indebtedness and for general corporate purposes,
including working capital, and therefore proposes to create, issue and sell
Special Warrants, each entitling the holder thereof to acquire, for no
additional consideration, one Unit (collectively “Units”) comprised of one
exchangeable share of SMTC Canada (an “Exchangeable Share”) and one half of one
share purchase warrant (each whole warrant, a “Share Purchase Warrant”) (subject
to adjustment as provided herein), upon the terms and conditions herein set
forth;

 

B. The Share Purchase Warrants shall be created pursuant to and governed by a
Share Purchase Warrant Indenture of even date herewith;

 

C. SMTC Canada is duly authorized to create and issue the Special Warrants as
herein provided and complete the transactions contemplated herein;

 

D. All things necessary have been done and performed to make the Special Warrant
Certificates, when certified by the Trustee and issued and delivered as herein
provided, legal, valid and binding on SMTC Canada with the benefits of and
subject to the terms of this Indenture;

 

E. The net proceeds of the sale of Special Warrants shall be deposited with and
held in escrow by the Trustee on the Closing Date as herein provided; and

 

F. The Trustee has agreed to enter into this Indenture and to hold all rights,
interests and benefits contained herein for and on behalf of those persons who
from time to time become holders of Special Warrants issued pursuant to this
Indenture.

 

NOW THEREFORE THIS INDENTURE WITNESSES that for good and valuable consideration
mutually given, the receipt and sufficiency of which are, by each of SMTC Canada
and the Trustee, hereby acknowledged, SMTC Canada hereby appoints the Trustee as
trustee for the Special Warrantholders, to hold all rights, interests and
benefits contained herein for and on behalf of those persons who from time to
time become holders of Special Warrants issued pursuant to this Indenture, and
the parties hereby covenant, agree and declare as follows.



--------------------------------------------------------------------------------

The foregoing statement of fact and recitals are made by the Corporation and not
the Trustee.

 

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

 

In this Indenture, unless there is something in the subject matter or context
inconsistent therewith:

 

(1) “affiliate” shall have the meaning ascribed to such term in the Business
Corporations Act (Ontario), as amended from time to time;

 

(2) “Applicable Legislation” means such provisions of any statute of Canada, of
a province thereof or of any other jurisdiction, and of regulations under any
such statute, relating to trust indentures or to the rights, duties and
obligations of corporations and of warrant trustees under trust indentures, as
are from time to time in force and applicable to this Indenture;

 

(3) “business day” means any day that is not a Saturday, Sunday or statutory
holiday in Ontario or a day when the principal office of the Trustee in Toronto,
Ontario is not generally open to the public for the transaction of business;

 

(4) “Closing Date” means March 3, 2004 or such other date as agreed upon by the
Underwriters and SMTC Canada;

 

(5) “counsel” means a barrister or solicitor or a firm of barristers and
solicitors (who may be counsel for SMTC Canada) acceptable to the Trustee,
acting reasonably;

 

(6) “Debt Restructuring Agreement” means an agreement between SMTC Canada, HTM
Holdings Inc., SMTC, Lehman Commercial Paper Inc., The Bank of Nova Scotia,
General Electric Capital Corporation, IBM Credit Corporation, Silver Point
Capital L.P., Royal Bank of Canada, Comerica Bank, AMMC CDO I Limited and AMMC
CDO II Limited dated February 17, 2004 with respect to the financial
restructuring of SMTC Canada and SMTC;

 

(7) “Deemed Exercise Date” means, with respect to any Special Warrant deemed to
have been exercised by the holder thereof pursuant to Subsection 5.2(1), the
date and time on which the Special Warrants are so deemed to have been exercised
as provided in such Subsection;

 

(8) “director” means a director of SMTC Canada for the time being, and reference
to action by the directors means action by the directors of SMTC Canada as a
board or, to the extent empowered, by a committee of the board, in each case by
resolution duly passed;

 

- 2 -



--------------------------------------------------------------------------------

(9) “Exchangeable Shares” means the exchangeable shares in the capital of SMTC
Canada which are exchangeable at the option of the holder, at any time, for one
Common Share, provided that in the event of any adjustment pursuant to section
5.7, “Exchangeable Shares” will thereafter mean the shares or other securities
or property resulting from such adjustment;

 

(10) “Escrowed Funds” has the meaning given in section 3.1;

 

(11) “Exercise Date” means, with respect to any Special Warrant exercised by the
holder thereof pursuant to Subsection 5.1(1), the date that is the earlier of
(i) the 6th business day after the Prospectus Qualification Date, and (ii) the
first business day following the date which is 12 months after the Closing Date;

 

(12) “Expiry Time” means 5:00 p.m. (Toronto time) on the Exercise Date;

 

(13) “Extraordinary Resolution” has the meaning attributed thereto in Sections
8.12 and 8.15;

 

(14) “Final Prospectus” means the (final) prospectus to be filed by SMTC Canada
with the Securities Commissions for the purpose of qualifying for distribution
in the Qualifying Jurisdictions the Units comprised of Exchangeable Shares and
Share Purchase Warrants, issuable on exercise or deemed exercise of the Special
Warrants and includes any amendment thereto;

 

(15) “Insolvency Event” means if: (i) SMTC or SMTC Canada (a) applies for or
consents to the appointment of, or the taking of possession by, a receiver,
custodian, administrator, trustee, liquidator or other similar official for
itself or for all or substantially all of its assets (b) makes a general
assignment for the benefit of creditors or a proposal under the United States
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) or the Winding-up and Restructuring Act
(Canada) or a similar law of any applicable jurisdiction, (c) institutes any
proceeding seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, dissolution, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any statute, rule or
regulation relating to bankruptcy, insolvency, reorganization, relief or
protection of debtors; or (ii) any proceeding against SMTC or SMTC Canada has
been commenced to: (a) adjudicate it a bankrupt or insolvent; (b) result in the
liquidation, dissolution, winding-up, reorganization, arrangement, adjustment,
protection, or relief or composition of it or its debts under any statute, rule
or regulation relating to bankruptcy, insolvency, reorganization, relief or
protection of debtors; or (c) result in the appointment of a receiver,
custodian, administrator, trustee, liquidator or other similar official for it
or for all or any material part of its assets, and in each case, such proceeding
remains undismissed or unstayed for a period of 45 days or any of the actions
sought in such proceeding shall occur.

 

(16) “Lead Underwriter” means Orion Securities Inc.

 

(17) “person” means an individual, corporation, partnership, trustee or
unincorporated organization, and words importing persons have a similar extended
meaning;

 

- 3 -



--------------------------------------------------------------------------------

(18) “Preliminary Prospectus” means the preliminary prospectus to be filed by
SMTC Canada in respect of the issuance and distribution of the Units in each of
the Qualifying Jurisdictions as soon as practicable following the Closing Date;

 

(19) “Prospectus Qualification Deadline” means 5:00 p.m. (Toronto time) on the
date that is 90 days following the Closing Date;

 

(20) “Prospectus Qualification Date” means the date on which the receipt for the
Final Prospectus has been obtained by SMTC Canada from the Securities
Commissions;

 

(21) “Qualified Investments” has the meaning set out in Section 3.2;

 

(22) “Qualifying Jurisdictions” means the Provinces of Ontario, British
Columbia, Alberta, Quebec, Saskatchewan and Nova Scotia;

 

(23) “Registration Qualification Date” means the date on which the Registration
Statement is declared effective by the U.S. Securities and Exchange Commission
or the Underlying Common Shares otherwise become freely tradeable in the United
States;

 

(24) “Registration Qualification Deadline” means 5:00 p.m. (Toronto time) on the
date which is 120 days after the Closing Date;

 

(25) “Registration Statement” means the registration statement to be filed by
SMTC with the U.S. Securities and Exchange Commission to register the Underlying
Common Shares;

 

(26) “Requisite Shareholder Approval” means approval of the issuance of the
Special Warrants, the Units and the Underlying Common Shares and of the Debt
Restructuring Agreement by shareholders of SMTC Canada and SMTC, to the extent
required, at a meeting to be held within 90 days following the Closing Date;

 

(27) “Securities Commissions” means the securities regulatory authorities of the
Qualifying Jurisdictions;

 

(28) “Share Purchase Warrant Indenture” means the share purchase warrant
indenture dated as of March 3, 2004 between SMTC Canada and CIBC Mellon Trust
Company relating to the creation and issue of Share Purchase Warrants;

 

(29) “Share Purchase Warrant” means a whole share purchase warrant of SMTC
Canada created and governed by the Share Purchase Warrant Indenture;

 

(30) “SMTC” means SMTC Corporation, a corporation incorporated under the laws of
the State of Delaware, of which SMTC Canada is an indirect wholly owned
subsidiary;

 

(31) “SMTC Canada” or the “Corporation” means SMTC Manufacturing Corporation of
Canada, and includes any successor corporation to or of SMTC Canada which shall
have complied with the provisions of Section 9.2;

 

(32) “SMTC Canada’s auditors” means KPMG LLP, the firm of chartered accountants
duly appointed as auditors of SMTC Canada for the time being;

 

- 4 -



--------------------------------------------------------------------------------

(33) “SMTC director” means a director of SMTC for the time being, and reference
to action by the directors means action by the directors of SMTC as a board or,
to the extent empowered, by a committee of the board, in each case by resolution
duly passed;

 

(34) “Special Warrant Certificate” means a certificate evidencing one or more
Special Warrants, substantially in the form set out in Schedule A hereto;

 

(35) “Special Warrantholders” or “holders” means the persons for the time being
entered in a register of holders described in Section 4.1 as holders of Special
Warrants;

 

(36) “Special Warrantholders’ Request” means an instrument, signed in one or
more counterparts by Special Warrantholders who hold in the aggregate not less
than 10% of the total number of Special Warrants outstanding for the time being,
requesting the Trustee to take some action or proceeding specified therein;

 

(37) “Special Warrants” means 33,350,000 Special Warrants of SMTC Canada,
created and issued pursuant to Subsections 2.1(1) and 2.1(2) containing the
right to acquire Units and evidenced by Special Warrant Certificates issued and
certified in accordance with the provisions hereof and that have not for the
time being expired or been exercised or deemed to have been exercised;

 

(38) “this Special Warrant Indenture”, “this Indenture” ,”hereto”, “hereunder”,
“hereof”, “herein”, “hereby” and similar expressions mean or refer to this
Special Warrant Indenture and any indenture, deed or instrument supplemental or
ancillary hereto, and the expressions “Article”, “Section”, “Subsection” and
“paragraph” followed by a number mean the specified Article, Section, Subsection
or paragraph of this Indenture;

 

(39) “Trustee” means CIBC Mellon Trust Company, the party of the second part
hereunder, and includes any successor or permitted assigns for the time being in
the trusts created hereby;

 

(40) “Underlying Common Shares” means the common shares in the capital of SMTC,
issuable upon exercise of the exchange or other rights attaching to the
Exchangeable Shares and any other securities into which such shares may be
changed, from time to time;

 

(41) “Underwriters” means Orion Securities Inc., CIBC World Markets Inc., GMP
Securities Limited, and RBC Dominion Securities Inc.;

 

(42) “Units” means the units that are issued, without payment of additional
consideration, upon the exercise of the Special Warrants, each Unit consisting
of one Exchangeable Share and one half of one Share Purchase Warrant, subject to
adjustments;

 

(43) “Underwriting Agreement” means the agreement dated March 3, 2004 between
the Underwriters, SMTC Canada and SMTC, such agreement providing for the sale of
Special Warrants by the Underwriters to the purchasers thereof;

 

(44) “voting shares” of any corporation means shares of one or more classes or
series of a class of shares in the capital of such corporation carrying voting
rights under all

 

 

- 5 -



--------------------------------------------------------------------------------

circumstances (and not by reason of the happening of a contingency) sufficient
if exercised to elect all of the directors of such corporation, provided that
such shares will be deemed not to cease to be voting shares solely by reason of
a right to vote for the election of one or more of the directors of such
corporation accruing to shares of another class or series of a class of shares
of such corporation by reason of the happening of a contingency; and

 

(45) “written order of SMTC Canada”, “written request of SMTC Canada”, “written
consent of SMTC Canada”, “written direction of SMTC Canada” and “certificate of
SMTC Canada” mean, respectively, a written order, request, consent, direction
and certificate signed in the name of SMTC Canada by any director or officer of
SMTC Canada or by any other individual to whom such signing authority is
delegated by the directors from time to time, and may consist of one or more
instruments so executed.

 

1.2 Meaning of Outstanding

 

Each Special Warrant certified and delivered by the Trustee under this Indenture
will be deemed to be outstanding until it is cancelled or delivered to the
Trustee for cancellation, as the case may be, or until the Special Warrants have
been exercised pursuant to the terms of this Indenture, provided that:

 

  (a) when a new Special Warrant Certificate has been issued in substitution for
a Special Warrant Certificate which has been lost, stolen or destroyed, only one
of such Special Warrant Certificates will be counted for the purposes of
determining the aggregate number of Special Warrants outstanding; and

 

  (b) for the purposes of any provision of this Indenture entitling holders of
outstanding Special Warrants to vote, sign consents, requisitions or other
instruments or take any other action under this Indenture, Special Warrants
owned, directly or indirectly, legally or beneficially by SMTC Canada or an
affiliate of SMTC Canada will be deemed not to be outstanding except that:

 

  (i) for the purposes of determining whether the Trustee will be protected in
acting or relying on any such vote, consent, requisition or other instrument or
action, only the Special Warrants which have been certified by SMTC Canada in a
certificate of SMTC Canada to the Trustee as so owned will be deemed not to be
outstanding; and

 

  (ii) Special Warrants so owned which have been pledged in good faith, other
than to SMTC Canada or an affiliate thereof, will not be deemed not to be
outstanding if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to vote such Special Warrants in its discretion free from the
control of SMTC Canada or an affiliate thereof.

 

1.3 Words Importing the Singular and Gender

 

Words importing the singular include the plural and vice versa and words
importing a particular gender include all genders.

 

- 6 -



--------------------------------------------------------------------------------

1.4 Interpretation Not Affected by Headings, Etc.

 

The division of this Indenture into Articles, Sections, Subsections, paragraphs,
subparagraphs, clauses and subclauses and the insertion of headings are for
convenience of reference only and will not affect the construction or
interpretation of this Indenture.

 

1.5 Day Not a Business Day

 

If the day on or before which any action that would otherwise be required to be
taken hereunder is not a business day in the place where the action is required
to be taken, that action will be required to be taken on or before the requisite
time on the next succeeding day that is a business day, with the same force and
effect as if taken within the period for the taking of such action.

 

1.6 Time of the Essence

 

Time will be of the essence in all respects in this Indenture and the Special
Warrant Certificates.

 

1.7 Currency

 

Except as otherwise stated, all dollar amounts herein are expressed in Canadian
dollars.

 

1.8 Applicable Law

 

This Indenture and the Special Warrant Certificates will be construed and
enforced in accordance with the laws prevailing in the Province of Ontario and
with the federal laws of Canada applicable therein and will be treated in all
respects as Ontario contracts. The parties irrevocably attorn and submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario with respect
to any matter arising under or related to this Indenture.

 

1.9 Beneficiaries

 

This Indenture is entered into by the Trustee for the benefit of all such
persons who subscribe for and purchase Special Warrants and each of them shall,
upon such subscription and purchase, be entered in the register as Special
Warrantholders. The Trustee hereby declares that it holds all rights, interest
and benefits to be derived therefrom for and on behalf of all such persons in
accordance with the terms and restrictions contained herein.

 

ARTICLE 2

THE SPECIAL WARRANTS

 

2.1 Creation and Issue of Special Warrants

 

(1) 33,350,000 Special Warrants, each Special Warrant entitling the holder
thereof to be issued one Unit, without payment of additional consideration,
comprised of one Exchangeable Share and one half of one Share Purchase Warrant
(subject to adjustment as provided herein) on the terms and subject to the
conditions herein provided, are hereby created and authorized for issuance at a
price of $1.20 for each Special Warrant, payable in cash.

 

- 7 -



--------------------------------------------------------------------------------

(2) Upon the issuance of the Special Warrants and upon receipt by the Trustee,
in accordance with Section 3.1, of the issue price in cash therefor, Special
Warrant Certificates shall be executed by SMTC Canada and delivered to the
Trustee, certified by or on behalf of the Trustee upon the written order of SMTC
Canada and delivered by the Trustee to SMTC Canada or to the order of SMTC
Canada pursuant to a written direction of SMTC Canada, without any further act
of or formality on the part of SMTC Canada and without the Trustee receiving any
consideration therefor. The Special Warrants shall be issued in registered form
only.

 

2.2 Terms of Special Warrants

 

(1) Subject to Subsection 2.2(2) hereof, each Special Warrant authorized to be
issued hereunder will entitle the registered holder thereof, upon the exercise
or deemed exercise thereof in accordance with the provisions of Article 5, and
without payment of any additional consideration, to be issued one Unit comprised
of one Exchangeable Share and one half of one Share Purchase Warrant.

 

(2) The number of Exchangeable Shares and Share Purchase Warrants issuable on
exercise or deemed exercise of the Special Warrants pursuant to Subsection
2.2(1) hereof, will be adjusted in accordance with Subsection 2.2(3) and upon
the occurrence of any of the events and in the manner specified in Section 5.7.

 

(3) In the event that the Prospectus Qualification Date does not occur on or
before the Prospectus Qualification Deadline, or if the Registration
Qualification Date does not occur on or before the Registration Qualification
Deadline, each Special Warrant exercised after the Prospectus Qualification
Deadline shall be adjusted accordingly to entitle the holders of the Special
Warrants to receive instead 1.1 Units, without the payment of additional
consideration.

 

2.3 Form of Special Warrant Certificates

 

(1) The Special Warrant Certificates (including the signature of the Trustee
endorsed thereon) will be substantially in the form set out in Schedule A hereto
with, subject to the provisions herein, such additions, variations or omissions
as may from time to time be agreed upon by SMTC Canada and the Trustee; will be
dated as of the Closing Date (regardless of the actual dates of their issue),
will bear such legends (including the applicable legend described in Sections
2.8 or 2.9 below, as applicable) and distinguishing letters and numbers as SMTC
Canada, with the approval of the Trustee, may prescribe and will be issuable in
any whole number denomination. No fractional Special Warrants will be issued or
otherwise provided for hereunder. Regardless of any adjustments pursuant to
Subsection 2.2(3) or Article 5 of this Indenture, Special Warrant Certificates
representing Special Warrants shall continue to be in the form set forth in
Schedule A to this Indenture and shall continue to express the number of
Exchangeable Shares and Share Purchase Warrants which may be acquired upon the
exercise of the Special Warrants evidenced thereby prior to any such
adjustments.

 

- 8 -



--------------------------------------------------------------------------------

(2) The Special Warrant Certificates may be engraved, lithographed or printed
(the expression “printed” including for purposes hereof both original
typewritten material as well as mimeographed, mechanically, photographically,
photostatically or electronically reproduced, typewritten or other written
material), or partly in one form and partly in another, as SMTC Canada may
determine.

 

2.4 Signing of Special Warrant Certificates

 

(1) The Special Warrant Certificates will be signed by any director or senior
officer of SMTC Canada or by any other individual to whom such signing authority
is delegated by the directors from time to time.

 

(2) The signatures of any of the officers or individuals referred to in
Subsection 2.4(1) may be manual signatures, engraved, lithographed or printed in
facsimile and Special Warrant Certificates bearing such facsimile signatures
will be binding on SMTC Canada as if they had been manually signed by such
officers or individuals.

 

(3) Notwithstanding that any person whose manual or facsimile signature appears
on a Special Warrant Certificate as one of the officers or individuals referred
to in Subsection 2.4(1) no longer holds the same or any other office with SMTC
Canada at the date of issuance of any Special Warrant Certificate or at the date
of certification or delivery thereof, such Special Warrant Certificate will,
subject to Section 2.5, be valid and binding on SMTC Canada and such fact shall
not affect in any way the entitlement of the holder thereof to the benefits of
this Indenture or the Special Warrant Certificate(s) in question.

 

2.5 Certification by Trustee

 

(1) No Special Warrant Certificate, notwithstanding that such Special Warrant
Certificate has been signed in accordance with Section 2.4, will be issued or,
if issued, will be valid or entitle the holder to the benefits hereof until it
has been certified by manual signature by or on behalf of the Trustee
substantially in the form of the certificate set out in Schedule A or in such
other form approved by the Trustee. The certification by the Trustee on a
Special Warrant Certificate will be conclusive evidence in favour of the Trustee
on behalf of the Special Warrantholders as against SMTC Canada that such Special
Warrant Certificate has been duly issued hereunder and if issued, is valid and
exercisable, and that the holder thereof is entitled to the benefits hereof.

 

(2) The certification by the Trustee on any Special Warrant Certificate issued
hereunder will not be construed as a representation or warranty by the Trustee
as to the validity of this Indenture (except in respect of its due
authorization, execution and delivery by, and enforceability against, the
Trustee) or such Special Warrant Certificate (except the due certification
thereof) or as to the performance by SMTC Canada of its obligations hereunder,
and the Trustee will in no respect be liable or answerable for the use made of
any Special Warrant Certificate or of the consideration therefor, except as
otherwise specified herein.

 

- 9 -



--------------------------------------------------------------------------------

2.6 Special Warrants to Rank Pari Passu

 

All Special Warrants will rank pari passu, whatever may be the actual dates of
issue of the Special Warrant Certificates by which the Special Warrants are
evidenced.

 

2.7 Canadian Transfer Restrictions

 

In order to ensure compliance with applicable Canadian securities laws, no
direct or indirect sale, transfer or repurchase of Special Warrants,
Exchangeable Shares or Share Purchase Warrants, shall be permitted from or by a
registered holder whose address is not in Canada (or who is not a resident of
Canada) to a purchaser or transferee whose address is in Canada (or who is a
resident of Canada) unless it is made in compliance with Applicable Legislation.
Each Special Warrantholder, by its acceptance of the Special Warrants, shall be
deemed to have acknowledged and agreed that if it is not a resident of Canada it
shall not transfer Special Warrants, Exchangeable Shares or Share Purchase
Warrants, except as provided in the immediately preceding sentence.

 

2.8 Transfer Restrictions

 

Each Special Warrant Certificate and all Special Warrant Certificates issued in
exchange therefor or in substitution therefor, as well as certificates
representing the Share Purchase Warrants issuable upon the exercise or deemed
exercise of any Special Warrants represented by any such Special Warrant
Certificate shall bear the legend set forth below (the “Legend”):

 

“THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR UNLESS REGISTERED UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THIS WARRANT MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. “

 

provided, that if the Special Warrants, Exchangeable Shares or Share Purchase
Warrants are being sold outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, the Legend may be removed by providing a
declaration to the Trustee in the form attached as Schedule “B” hereto, or in
such other form as the Corporation may from time to time prescribe, to the
effect that the sale of the securities is being made in compliance with Rule 904
of Regulation S under the United States Securities Act of 1933, as amended.

 

In order to ensure compliance with applicable United States securities laws, no
direct or indirect transfer or sale of Special Warrants bearing the Legend may
be made except in compliance with the Legend or unless otherwise reasonably
determined by SMTC Canada to be in accordance with Applicable Legislation.

 

- 10 -



--------------------------------------------------------------------------------

2.9 U.S. Transfer Restriction

 

Each Special Warrant Certificate originally issued to a person within the United
States and all Special Warrant Certificates issued in exchange therefore or in
substitution therefore, as well as certificates representing the Exchangeable
Shares and Share Purchase Warrants issuable upon the exercise or deemed exercise
of any Special Warrants represented by any such Special Warrant Certificate
shall bear the legend set forth below (the “U.S. Legend”):

 

“DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT
OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA. A NEW CERTIFICATE BEARING NO
LEGEND, DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY” MAY BE OBTAINED FROM
CIBC MELLON TRUST COMPANY UPON THE DELIVERY TO CIBC MELLON TRUST COMPANY AND THE
CORPORATION OF A DECLARATION TO THE EFFECT THAT (A) THE OFFER OR SALE ARE MADE
IN AN OFFSHORE TRANSACTION, (B) NO DIRECTED SELLING EFFORTS ARE MADE IN THE
UNITED STATES BY THE SELLER, AN AFFILIATE OR ANY PERSON ACTING ON THEIR BEHALF,
AND (C) THE SELLER IS NOT A DEALER OR A PERSON RECEIVING SELLING CONCESSIONS AND
THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING MADE IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT.”

 

2.10 Legend for Special Warrant Certificates of Non-U.S. and Non-Canadian
Persons

 

Each Special Warrant Certificate issued to a person outside of the United States
and outside of Canada who is not a U.S. person or a Canadian person and all
Special Warrant Certificates issued in exchange therefor or in substitution
therefor, as well as the certificates representing the Exchangeable Shares and
Share Purchase Warrants issuable upon the exercise or deemed exercise of any
Special Warrants represented by any such Special Warrant Certificate shall bear
the following legend (the “Non-U.S. Legend”):

 

“FOR SPECIAL WARRANTS ISSUED TO NON-RESIDENTS OF CANADA, THE HOLDER, BY ITS
ACCEPTANCE OF THIS SECURITY, REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL
NOT AND WILL NOT BE ENTITLED TO, DIRECTLY OR INDIRECTLY, SELL OR TRANSFER
SPECIAL WARRANTS INTO CANADA OR TO RESIDENTS OF CANADA, EXCEPT IN COMPLIANCE
WITH APPLICABLE CANADIAN SECURITIES LAWS. NO SALE OR TRANSFER INTO CANADA OR TO
A CANADIAN RESIDENT WILL BE REGISTERED BY THE TRUSTEE AND ANY ATTEMPT TO EFFECT
SUCH A TRANSFER IS INVALID UNLESS MADE IN COMPLIANCE WITH THE ABOVE-NOTED
RESTRICTIONS.”

 

- 11 -



--------------------------------------------------------------------------------

2.11 Legend for Exchangeable Shares

 

Each Exchangeable Share issued upon exercise of the Special Warrants shall bear
the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED UPON
EXCHANGE OF SUCH SHARES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT OR
UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE REDEEMED FOR SHARES OF
SMTC CORPORATION COMMON STOCK UNLESS SUCH SHARES ARE REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

2.12 Legend for Underlying Common Shares

 

Each share of the common stock of SMTC Corporation issued upon the redemption of
an Exchangeable Share (issued upon exercise of the Special Warrants) in a
transaction that has not been registered under the Securities Act shall bear the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED UPON
EXCHANGE OF SUCH SHARES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT OR
UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”

 

2.13 Reliance by Trustee

 

The Trustee shall have no obligation to ensure or verify compliance with any
applicable laws or regulatory requirements on the issue, exercise or transfer of
any Special Warrants or any

 

- 12 -



--------------------------------------------------------------------------------

Exchangeable Shares or Share Purchase Warrants issuable upon the exercise of any
Special Warrants. The Trustee shall be entitled to process all proffered
transfers and exercises of Special Warrants upon the presumption that such
transfers or exercises are permissible pursuant to all applicable laws and
regulatory requirements and the terms of this Indenture and the related Special
Warrant Certificates, provided that such transfers and exercises of Special
Warrants may only be processed by the Trustee upon written instruction of SMTC
Canada to the Trustee, which instruction may be based, in SMTC Canada’s
discretion, upon certificates, opinions and other documentation of the holders
of such Special Warrants that such transfer or exercise is in accordance with
Applicable Legislation. The Trustee may assume for the purposes of this
Indenture that the address on the register of Special Warrantholders of any
Special Warrantholder is the Special Warrantholder’s actual address and is also
determinative of the Special Warrantholder’s residency and that the address of
any transferee to whom any Special Warrants, Exchangeable Shares or Share
Purchase Warrants are to be registered, as shown on the transfer document, is
the transferee’s actual address and is also determinative of the transferee’s
residency.

 

2.14 Issue in Substitution for Lost Certificates, Etc.

 

(1) If any Special Warrant Certificate becomes mutilated or is lost, destroyed
or stolen, SMTC Canada, subject to applicable law and to Subsection 2.14(2),
will issue, and thereupon the Trustee will certify and deliver, a new Special
Warrant Certificate of like date and tenor as the one mutilated, lost, destroyed
or stolen in exchange for and in place of and on surrender and cancellation of
such mutilated Special Warrant Certificate or in lieu of and in substitution for
such lost, destroyed or stolen Special Warrant Certificate and the substituted
Special Warrant Certificate shall be in a form approved by the Trustee and shall
entitle the holders to the benefits hereof and rank pari passu in accordance
with its terms and with all other Special Warrants issued hereunder.

 

(2) The applicant for the issue of a new Special Warrant Certificate pursuant to
this Section 2.14 will bear the reasonable cost of the issue thereof and in case
of mutilation, loss, destruction or theft will, as a condition precedent to the
issue thereof:

 

  (a) furnish to SMTC Canada and to the Trustee such evidence of ownership and
of the mutilation, loss, destruction or theft of the Special Warrant Certificate
to be replaced as is satisfactory to SMTC Canada and to the Trustee in their
discretion, acting reasonably;

 

  (b) if so required by SMTC Canada or the Trustee, furnish an indemnity in
amount and form satisfactory to SMTC Canada and to the Trustee in their
reasonable discretion; and

 

  (c) pay the reasonable charges of SMTC Canada and the Trustee in connection
therewith.

 

2.15 Cancellation of Surrendered Special Warrants

 

All Special Warrant Certificates surrendered to the Trustee pursuant to sections
2.14, 4.1, 4.2, 5.1 or 5.2 will be cancelled by the Trustee and, if requested by
SMTC Canada in writing, the Trustee will furnish SMTC Canada with a cancellation
certificate identifying each Special

 

- 13 -



--------------------------------------------------------------------------------

Warrant Certificate so cancelled, the number of Special Warrants evidenced
thereby and the number of Exchangeable Shares and Share Purchase Warrants issued
pursuant to such Special Warrants.

 

2.16 Special Warrantholder Rights

 

Nothing in this Indenture or in the holding of a Special Warrant evidenced by a
Special Warrant Certificate, or otherwise, other than the applicable rights
received upon exercise or deemed exercise of the Special Warrants, as noted
above, is intended or will be construed as conferring on any Special
Warrantholder any right or interest whatsoever as a shareholder of SMTC Canada
or SMTC, including but not limited to any right to vote at, to receive notice
of, or to attend any meeting of shareholders or any other proceeding of SMTC
Canada or SMTC or any right to receive any dividend or other distribution to
which the shareholders of SMTC Canada or SMTC may be entitled.

 

ARTICLE 3

ESCROW

 

3.1 Escrow of Proceeds

 

On the Closing Date, the net proceeds of the sale of Special Warrants (the
“Escrowed Funds”) shall be delivered by the Lead Underwriter to the Trustee to
be held in escrow. The Trustee agrees to hold the Escrowed Funds in trust on
behalf of the persons who have an interest therein pursuant hereto, and to
disburse and deal with the same all on the terms hereof. For greater certainty,
until the Escrow Conditions are met, the Escrowed Funds will be held in trust on
behalf of the holders of Special Warrants and shall not become the property of
SMTC Canada.

 

3.2 Qualified Investments

 

Pending disbursement of the Escrowed Funds, the Trustee agrees to hold, invest
and reinvest the same in Qualified Investments.

 

Any securities, documents of title or other instruments that may at any time be
held by the Trustee subject to the trusts hereof may be placed in the deposit
vaults of the Trustee or of any Canadian chartered bank listed in Schedule 1 of
the Bank Act (Canada) or deposited for safekeeping with any such bank. Unless
herein otherwise expressly provided, any monies so held pending the application
or withdrawal thereof under any provisions of this Indenture shall be, upon
receipt of a direction from the Corporation, invested by the Trustee in
Qualified Investments in its name in accordance with such direction. Any
direction from the Corporation to the Trustee shall be in writing and shall be
provided to the Trustee no later than 9:00 a.m. (Eastern Standard time) on the
day on which the investment is to be made. Any such direction received by the
Trustee after 9:00 a.m. (Eastern Standard time) or received on a non-business
day, shall be deemed to have been given prior to 9:00 a.m. (Eastern Standard
time) on the next business day. For the purpose hereof, “Qualified Investments”
means short term interest bearing or discount debt obligations issued or
guaranteed by the Government of Canada or a Province or a Canadian chartered
bank (which may included an Affiliate or related party of the Trustee provided
that such obligation is rated at least R1 (middle) by DBRS Inc. or an equivalent
rating service.

 

- 14 -



--------------------------------------------------------------------------------

In the event that the Trustee does not receive a direction or only a partial
direction, the Trustee may hold cash balances constituting part or all of the
Escrowed Funds and may, but need not, invest same in its deposit department or
the deposit department of one of its Affilliates; but the Trustee and its
Affiliates shall not be liable to account for any profit to any parties to this
Indenture or to any person or entity other than at a rate, if any, established
from time to time by the Trustee or one of its Affiliates. For the purposes of
this Section 3.2, “Affiliate” means affiliated companies within the meaning of
the Business Corporations Act (Ontario) (“OBCA”); and includes Canadian Imperial
Bank of Commerce, CIBC Mellon Global Securities Services Company and Mellon Bank
N.A. and each of their affiliates within the meaning of the OBCA.

 

3.3 Release of Escrow

 

(1) At the time the Trustee has been provided with written satisfactory evidence
that (i) the Requisite Shareholder Approval has been obtained, (ii) no
Insolvency Event has occurred and its continuing, and (iii) the Lead Underwriter
is satisfied that the terms of the Debt Restructuring Agreement have been
complied with (collectively the “Escrow Conditions”), all Escrowed Funds,
together with any interest thereon, shall be released by the Trustee to SMTC
Canada. It is acknowledged that the completion of all transactions contemplated
by the Debt Restructuring Agreement must occur simultaneously with the release
of the Escrowed Funds, since the completion of those transactions are contingent
upon the release of the Escrowed Funds. For the purpose of satisfying clauses
(i) and (ii) of this Section 3.3(1), the Trustee may act and rely on a
certificate to such effect delivered to it by SMTC Canada, and for the purpose
of satisfying clause (iii) of this Section 3.3(1), the Trustee may rely on a
certificate of the Lead Underwriter to such effect.

 

(2) If the evidence contemplated by Subsection 3.3(1) is not delivered to the
Trustee on or before the Prospectus Qualification Deadline then the Trustee
will, within two business days of the Prospectus Qualification Deadline, send to
each Special Warrantholder a written notice as to the non-receipt of such
evidence. Upon receipt of such notice, each Special Warrantholder will be
entitled, at any time thereafter up to the Expiry Time, to instruct the Trustee
in writing (a “Release Notice”) to release to such Special Warrantholder its pro
rata share of the Escrowed Funds, together with interest thereon, if any, based
upon its holdings of Special Warrants. Contemporaneously with the release of any
Escrowed Funds as aforesaid (i) all Special Warrants held by a Special
Warrantholder that has delivered a Release Notice to the Trustee shall be
cancelled and, except as specifically set forth in the Underwriting Agreement or
in clause (ii) of this Section 3.3(2), such Special Warrantholder shall have no
further rights in respect thereof, other than the right to receive their pro
rata share of the Escrowed Funds and interest, if any, thereon, and (ii) SMTC
Canada shall pay to such Special Warrantholder, in immediately available funds,
pro rata to their holdings of Special Warrants an amount equal to the difference
between the aggregate purchase price of the Special Warrants and the Escrowed
Funds.

 

- 15 -



--------------------------------------------------------------------------------

3.4 Direction

 

In order to permit the Trustee to carry out its obligations under this Article
3, SMTC Canada specifically authorizes and directs the Trustee to make the
stipulated payment or to take the stipulated action.

 

ARTICLE 4

REGISTRATION, TRANSFER, EXCHANGE AND

OWNERSHIP OF SPECIAL WARRANTS

 

4.1 Registration and Transfer of Special Warrants

 

(1) SMTC Canada hereby appoints the Trustee as registrar and transfer agent of
the Special Warrants.

 

(2) The Trustee will cause to be kept:

 

  (a) by and at the principal office in Toronto, Ontario of the Trustee a
register (or registers) of holders in which shall be entered in alphabetical
order the names and addresses of the holders of Special Warrants and particulars
of the Special Warrants held by them; and

 

  (b) by and at the principal office in Toronto, Ontario of the Trustee, a
register of transfers in which all transfers of Special Warrants and the date
and other particulars of each transfer shall be entered.

 

(3) No transfer of any Special Warrant will be valid unless duly entered on the
appropriate register of transfers referred to in Subsection 4.1(2), or on any
branch registers maintained pursuant to Subsection 4.1(8), upon surrender to the
Trustee of the Special Warrant Certificate evidencing such Special Warrant, duly
endorsed by, or accompanied by a written instrument of transfer substantially in
the form of Appendix 2 to the Special Warrant Certificate or otherwise in form
satisfactory to the Trustee executed by, the registered holder or his executors,
administrators or other legal representatives or his or their attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Trustee, and a written acknowledgement by the transferee substantially in the
form of Appendix 3 to the Special Warrant Certificate or otherwise in form
satisfactory to the Trustee executed by the transferee and, subject to
compliance with Sections 2.7, 2.8 and 2.9 and such requirements and such other
reasonable requirements as the Trustee may prescribe, such transfer will be duly
noted on one of such registers of transfers by the Trustee within two business
days of the satisfaction of all such requirements.

 

(4) The transferee of any Special Warrant will, after surrender to the Trustee
of the Special Warrant Certificate evidencing such Special Warrant as required
by Subsection 4.1(3) and upon compliance with all other conditions in respect
thereof required by this Indenture or by law, be entitled to be entered on the
register of holders referred to in Subsection 4.2(2), or on any branch registers
of holders maintained pursuant to Subsection 4.1(8), as the owner of such
Special Warrant free from all equities or rights of set-off or counterclaim
between SMTC Canada and the transferor or any previous holder of such Special
Warrant, except in respect of equities of which SMTC Canada is required to take
notice by statute or by order of a court of competent jurisdiction.

 

- 16 -



--------------------------------------------------------------------------------

(5) SMTC Canada will be entitled, and may direct the Trustee in writing, to
refuse to recognize any transfer, or enter the name of any transferee, of any
Special Warrant on the registers referred to in Subsection 4.1(2), or on any
branch registers maintained pursuant to Subsection 4.1(8), if such transfer
would constitute a violation of the securities laws of any jurisdiction or would
require SMTC Canada to qualify the Exchangeable Shares or Share Purchase
Warrants issuable on exercise or deemed exercise of the Special Warrants for
distribution in any jurisdiction other than the Qualifying Jurisdictions.

 

(6) Neither SMTC Canada nor the Trustee will be bound to take notice of or see
to the execution of any trust, whether express, implied or constructive, in
respect of any Special Warrant, and may transfer any Special Warrant on the
written direction of the person registered as the holder thereof and delivered
in accordance with Subsection 4.1(3), whether named as trustee or otherwise, as
though that person were the beneficial owner thereof.

 

(7) The registers referred to in Subsection 4.1(2), and any branch registers
maintained pursuant to Subsection 4.1(8), will at all reasonable times be open
for inspection by SMTC Canada and any Special Warrantholder. The Trustee will
from time to time when requested so to do in writing by SMTC Canada or any
Special Warrantholder (upon payment of the Trustee’s reasonable charges),
furnish SMTC Canada or such Special Warrantholder with a list of the names and
addresses of holders of Special Warrants entered on such registers and showing
the number of Special Warrants held by each such holder.

 

(8) The Trustee, with the approval of SMTC Canada, may at any time and from time
to time change the place at which the registers referred to in Subsection 4.1(2)
are kept, cause branch registers of holders or transfers to be kept at other
places and close such branch registers or change the place at which such branch
registers are kept. Notice of any such change or closure shall be given by the
Trustee to SMTC Canada and the holders of Special Warrants.

 

(9) The Trustee shall retain until the sixth anniversary of the Expiry Time all
instruments of transfer of Special Warrants which are tendered for registration
including the details shown thereon of the persons by or through whom they were
lodged, all cancelled Special Warrants and other related documents.

 

4.2 Exchange of Special Warrant Certificates

 

(1) One or more Special Warrant Certificates may, on compliance by the holder
with the reasonable requirements of the Trustee, be exchanged for one or more
Special Warrant Certificates of different denomination evidencing in the
aggregate the same number of Special Warrants as the Special Warrant Certificate
or Special Warrant Certificates being exchanged, and such holder shall pay the
reasonable cost thereof.

 

- 17 -



--------------------------------------------------------------------------------

(2) Special Warrant Certificates may be exchanged only at the principal office
in Toronto, Ontario of the Trustee or at any other place designated by SMTC
Canada with the approval of the Trustee.

 

(3) Any Special Warrant Certificate tendered for exchange shall be surrendered
to the Trustee or its agent and cancelled.

 

(4) SMTC Canada will sign all Special Warrant Certificates necessary to carry
out exchanges pursuant to this Section 4.2 and the Trustee shall certify such
Special Warrant Certificates.

 

4.3 No Charges for Transfer or Exchange

 

No charge, including any stamp tax or other governmental levy, will be levied on
a presenter of a Special Warrant Certificate pursuant to this Indenture for the
transfer of any Special Warrant or the exchange of any Special Warrant
Certificate.

 

4.4 Ownership of Special Warrants

 

(1) SMTC Canada and the Trustee may deem and treat the person in whose name any
Special Warrant is registered as the absolute owner of such Special Warrant for
all purposes, and such person will for all purposes of this Indenture be and be
deemed to be the absolute owner thereof, and SMTC Canada and the Trustee will
not be affected by any notice or knowledge to the contrary except as required by
statute or by order of a court of competent jurisdiction.

 

(2) The registered holder of any Special Warrant will be entitled to the rights
evidenced thereby free from all equities and rights of set-off or counterclaim
between SMTC Canada and the original or any intermediate holder thereof and all
persons may act accordingly, and the delivery to any such registered holder of
the Exchangeable Shares and Share Purchase Warrants issued on exercise or deemed
exercise of such Special Warrant will be a good discharge to SMTC Canada and the
Trustee therefor and, unless SMTC Canada or the Trustee are required by statute
or by an order of a court of competent jurisdiction, neither SMTC Canada nor the
Trustee will be bound to inquire into the title of any such registered holder.

 

4.5 Assumption by Transferee

 

Upon becoming a Special Warrantholder in accordance with the provisions of this
Indenture, the transferee thereof shall be deemed to have acknowledged and
agreed to be bound by this Indenture. Upon the registration by the Trustee of
such transferee as the holder of a Special Warrant, the transferor thereof shall
cease to have any further rights under this Indenture with respect to such
Special Warrant or the Exchangeable Shares and Share Purchase Warrants to be
issued on exercise or deemed exercise thereof.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 5

EXERCISE OF SPECIAL WARRANTS

 

5.1 Exercise

 

(1) Subject to the limitation set forth in Subsection 5.1(2) and Section 5.6,
holders of Special Warrants may at any time following the release of the
Escrowed Funds pursuant to Section 3.3(1) and prior to the Expiry Time exercise
the right thereby conferred to be issued Units, by surrendering to the Trustee
at the principal office in Toronto, Ontario of the Trustee, or to any other
person or at any other place designated by SMTC Canada with the approval of the
Trustee, during normal business hours on a business day at such place, the
Special Warrant Certificate evidencing such Special Warrants, with a duly
completed and executed notice of exercise substantially in the form set out in
Appendix 1 to such Special Warrant Certificate, provided such notice is also
given to SMTC Canada by either the Special Warrantholder or the Trustee by
delivering to SMTC Canada a copy of such documents. Notwithstanding the
foregoing, a holder may exercise the Special Warrants by delivering to the
Trustee a facsimile transmission of the Special Warrant Certificate(s)
evidencing such Special Warrants together with a duly completed and executed
notice of exercise in the form set out in Appendix 1 to such Special Warrant
Certificate(s) to the Trustee provided that the original Special Warrant
Certificate(s) and notice of exercise are received by the Trustee or other
person as may be designated herein within three business days of the date of
such facsimile transmission.

 

(2) Any Special Warrant Certificate with a duly completed and executed notice of
exercise referred to in Subsection 5.1(1) will be deemed to have been
surrendered only on personal delivery thereof to, or, if sent by mail or other
means of transmission, on actual receipt thereof by, the Trustee or one of the
other persons at the office or one of the other places specified in Subsection
5.1(1) provided however that if exercise is made by facsimile transmission as
set out in Subsection 5.1(1), the Special Warrant Certificate and executed
notice of exercise will be deemed to be surrendered as at the date of the
facsimile transmission only in the event the original Special Warrant
Certificate and executed notice are received by the Trustee or other person as
designated herein within three business days of the date of the facsimile
transmission.

 

(3) Any notice of exercise referred to in Subsection 5.1(1) must be signed by
the Special Warrantholder, or his executors, administrators or other legal
representatives or his or their attorney duly appointed by an instrument in
writing in form and execution satisfactory to the Trustee, acting reasonably,
and, if any Exchangeable Shares and Share Purchase Warrants thereby issuable are
to be issued to a person or persons other than the Special Warrantholder then
the notice of exercise must specify the name or names and the address or
addresses of each such person or persons and the number of Exchangeable Shares
and Share Purchase Warrants to be issued to each such person if more than one is
so specified.

 

(4) Any issuance of Exchangeable Shares and Share Purchase Warrants upon the
exercise of Special Warrants must be in accordance with applicable laws (as
determined by SMTC Canada).

 

- 19 -



--------------------------------------------------------------------------------

(5) The holder of any Special Warrant Certificate who wishes to exercise the
Special Warrants evidenced by such Special Warrant Certificate may exercise less
than all of such Special Warrants and in the case of any such partial exercise
shall be entitled to receive, without charge therefor, a Special Warrant
Certificate, in form, signed and certified in accordance with the provisions of
Article 2, evidencing the number of Special Warrants held by the Special
Warrantholder which remain unexercised. Such Special Warrant Certificate will be
delivered by the Trustee to the holder concurrently with the certificates
representing the Exchangeable Shares and the certificates representing the Share
Purchase Warrants issued on partial exercise of such holder’s Special Warrants.

 

5.2 Deemed Exercise

 

(1) If any Special Warrant has not been exercised pursuant to Section 5.1, such
Special Warrant will be deemed to have been exercised by the Trustee on behalf
of the holders (without any further action on the part of such holder)
immediately prior to the Expiry Time. SMTC Canada will as soon as practicable
and in all events no later than two business days after the Deemed Exercise Date
give notice of the Deemed Exercise Date to the Trustee and cause the Trustee as
soon as practicable and in all events no later than five business days after the
Deemed Exercise Date to give notice to the holders of Special Warrants. Such
notice shall specify that the Special Warrants are deemed to have been exercised
automatically in accordance with their terms and will further specify that such
holders will receive the certificates representing the Exchangeable Shares and
the certificates representing the Share Purchase Warrants to which the holder is
entitled (without further action on the part of the holder or SMTC Canada)
within five business days of such notice.

 

(2) The holder of any Special Warrant deemed to have been exercised pursuant to
Subsection 5.2(1) will have no rights thereunder except (i) to receive
certificates representing the Exchangeable Shares and certificates representing
Share Purchase Warrants thereby issued to him, and (ii) as specifically set
forth in the Underwriting Agreement..

 

5.3 Effect of Exercise or Deemed Exercise

 

(1) Upon the exercise of any Special Warrant in accordance with Section 5.1 or
upon the deemed exercise of any Special Warrant in accordance with Section 5.2,
the Exchangeable Shares and the Share Purchase Warrants thereby issuable will be
deemed to have been issued, and the person or persons to whom such Exchangeable
Shares and Share Purchase Warrants are to be issued will be deemed to have
become the holder or holders of record thereof, on the Exercise Date or the
Deemed Exercise Date, as the case may be, unless the registers for the
Exchangeable Shares and Share Purchase Warrants are closed on that date, in
which case such Exchangeable Shares and Share Purchase Warrants will be deemed
to have been issued and such person or persons will be deemed to have become the
holder or holders of record thereof on the date on which such registers are
reopened, but such Exchangeable Shares and Share Purchase Warrants will be
issued on the basis of the number of Exchangeable Shares and Share Purchase
Warrants to which such person or persons were entitled on the Exercise Date or
the Deemed Exercise Date, as the case may be.

 

- 20 -



--------------------------------------------------------------------------------

(2) As soon as practicable and in any event not later than, in the case of the
exercise of any Special Warrant in accordance with Section 5.1, the fifth
business day on which the registers for the Exchangeable Shares and Share
Purchase Warrants have been open after such exercise or, in the case of the
deemed exercise of any Special Warrant in accordance with Section 5.2, within
five business days after the surrender to the Trustee of the Special Warrant
Certificate evidencing such Special Warrant in accordance with Subsection
5.2(2), SMTC Canada will cause the Trustee to mail to the person or persons in
whose name or names the Exchangeable Shares and Share Purchase Warrants thereby
issued have been issued, at his or their respective addresses.

 

(3) If any Exchangeable Shares or Share Purchase Warrants issuable pursuant to
any Special Warrant are to be issued to a person or persons other than the
Special Warrantholder, the Special Warrantholder must pay to SMTC Canada or to
the Trustee on its behalf an amount equal to all exigible transfer taxes or
other government charges, and SMTC Canada will not be required to issue or
deliver any certificates representing any such Exchangeable Shares and Share
Purchase Warrants unless or until such amount has been so paid or the Special
Warrantholder has established to the satisfaction of SMTC Canada that such taxes
and charges have been paid or that no such taxes or charges are owing.

 

5.4 No Fractional Exchangeable Shares or Share Purchase Warrants

 

SMTC Canada will not, whether pursuant to an adjustment in accordance with
Section 5.7 or under any other circumstances, be obligated to issue any fraction
of a Exchangeable Share or a Share Purchase Warrant on the exercise or deemed
exercise of Special Warrants. To the extent that a holder of Special Warrants
would otherwise have been entitled to receive, on the exercise or deemed
exercise of Special Warrants, a fraction of a Exchangeable Share or a Share
Purchase Warrant, such right may only be exercised in respect of such fraction
in connection with another Special Warrant or Special Warrants which in the
aggregate entitle the holder to receive a whole number of Exchangeable Shares or
Share Purchase Warrants. If a Special Warrantholder is not able to combine
Special Warrants so as to be entitled to acquire a whole number of Exchangeable
Shares or Share Purchase Warrants, the number of Exchangeable Shares or Share
Purchase Warrants which such Special Warrantholder is entitled to receive shall
be rounded up to the nearest whole number.

 

5.5 Recording

 

The Trustee will record particulars of each Special Warrant exercised or deemed
to have been exercised which will include the name and address of each person to
whom Exchangeable Shares and Share Purchase Warrants are thereby issued, the
number of Exchangeable Shares and Share Purchase Warrants so issued and the
Exercise Date or Deemed Exercise Date in respect thereof. Within five business
days after each Exercise Date or the Deemed Exercise Date the Trustee will
provide such particulars in writing to SMTC Canada.

 

5.6 Restrictions

 

No Exchangeable Shares and no Share Purchase Warrants will be issued on exercise
or deemed exercise of any Special Warrant, if in the written opinion of counsel
to SMTC Canada (delivered to the Trustee prior to issue), the issuance of such
Exchangeable Shares or Share Purchase Warrants would constitute a violation of
the securities laws of any applicable

 

- 21 -



--------------------------------------------------------------------------------

jurisdiction or require SMTC Canada to qualify the Exchangeable Shares and Share
Purchase Warrants issuable on exercise or deemed exercise of the Special
Warrants for distribution in any jurisdiction other than the Qualifying
Jurisdictions. Without limiting the generality of the preceding sentence, if any
Special Warrant is exercised before the Prospectus Qualification Date or the
Registration Qualification Date, the certificates representing the Exchangeable
Shares and Share Purchase Warrants thereby issued will bear such legends as may,
in the opinion of counsel to SMTC Canada, be necessary or advisable in order to
avoid a violation of any applicable securities laws of any province or territory
of Canada, of the United States of America or any other jurisdiction or to
comply with the requirements of any stock exchange on which the Exchangeable
Shares are then listed, provided that if, at any time, in the opinion of counsel
to SMTC Canada, such legends are no longer necessary or advisable in order to
avoid a violation of any such laws or requirements, or the holder of any such
legended certificate, at his expense, provides SMTC Canada with evidence
reasonably satisfactory in form and substance to SMTC Canada (which may include
an opinion of counsel reasonably satisfactory to SMTC Canada) to the effect that
such holder is entitled to sell or otherwise transfer such Exchangeable Shares
as applicable, in a transaction in which such legends are not required, such
legended certificate may thereafter be surrendered to SMTC Canada in exchange
for a certificate which does not bear such legends.

 

5.7 Adjustments

 

(1) The rights of the holder of any Special Warrant, including the number of
Exchangeable Shares issuable upon the exercise or deemed exercise of such
Special Warrant, will be adjusted from time to time in the events and in the
manner provided in, and in accordance with the provisions of this Section 5.7,
and for such purposes and as used in this Section 5.7:

 

  (a) “Adjustment Period” means the period commencing on the Closing Date and
ending at the Expiry Time; and

 

  (b) “Exchange Rate” means the rate at which Exchangeable Shares are issuable
upon the exercise or deemed exercise of any Special Warrant, which rate, subject
to adjustment in accordance with this Indenture, is one Exchangeable Share and
one half of one Share Purchase Warrant for each Special Warrant as of the
Closing Date.

 

(2) The Exchange Rate in effect at any date will be subject to adjustment from
time to time if and whenever at any time during the Adjustment Period, SMTC
Canada shall (i) subdivide or redivide the outstanding Exchangeable Shares into
a greater number of Exchangeable Shares, (ii) consolidate, combine or reduce the
outstanding Exchangeable Shares into a lesser number of Exchangeable Shares, or
(iii) issue Exchangeable Shares or other securities of SMTC Canada that are
convertible into Exchangeable Shares (“convertible securities”) to all or
substantially all of the holders of Exchangeable Shares or convertible
securities (as the case may be) by way of a stock dividend or other
distribution. In any such event, the Exchange Rate will, on the effective date
of such event, be adjusted so that it will equal the rate determined by
multiplying the Exchange Rate in effect immediately prior to such date by a
fraction, of which the denominator shall be the total number of Exchangeable
Shares outstanding on such date before giving

 

- 22 -



--------------------------------------------------------------------------------

effect to such event, and of which the numerator shall be the total number of
Exchangeable Shares outstanding on such date after giving effect to such event.
Such adjustment will be made successively whenever any such event shall occur
and any such issue of Exchangeable Shares or convertible securities by way of a
stock dividend is deemed to have occurred on the record date for the stock
dividend for the purpose of calculating the number of outstanding Exchangeable
Shares under this Subsection 5.7(2). To the extent that this Subsection 5.7(2)
has become operative because of an issue of convertible securities referred to
in clause (iii) above, the number of Exchangeable Shares obtainable under each
Special Warrant shall be readjusted based on the number of Exchangeable Shares
issuable upon conversion or exchange of such convertible or exchangeable
securities.

 

(3) If and whenever at any time during the Adjustment Period, there is (i) any
reclassification of the Exchangeable Shares at any time outstanding, any change
of the Exchangeable Shares into other shares or any other capital reorganization
of SMTC Canada (other than as described in Subsection 5.7(2)), (ii) any
consolidation, amalgamation, arrangement, merger or other form of business
combination of SMTC Canada with or into any other corporation resulting in any
reclassification of the outstanding Exchangeable Shares, any change of the
Exchangeable Shares into other shares or any other capital reorganization of
SMTC Canada, or (iii) any sale, lease, exchange or transfer of the undertaking
or assets of SMTC Canada as an entirety or substantially as an entirety to
another corporation or entity, then, in each such event, each holder of any
Special Warrants which are thereafter exercised or deemed to have been exercised
will be entitled to receive, and shall accept, in lieu of the number of
Exchangeable Shares and Share Purchase Warrants to which such holder was
theretofore entitled (after giving effect to all adjustments under this Section
5.7 required as of such date) upon such exercise or deemed exercise, the kind
and number or amount of shares or other securities or property which such holder
would have been entitled to receive as a result of such event if, on the
effective date thereof, such holder had been the registered holder of the number
of Exchangeable Shares to which immediately before the transaction such holder
was theretofore entitled upon exercise of the Special Warrants. If necessary as
a result of any such event, appropriate adjustments will be made in the
application of the provisions set forth in this Section 5.7 with respect to the
rights and interests thereafter of the holders of Special Warrants to the end
that the provisions set forth in this Section 5.7 and in this Indenture will
thereafter correspondingly be made applicable, as nearly as may reasonably be
possible, in relation to any shares or other securities or property thereafter
deliverable upon the exercise or deemed exercise of any Special Warrant. Any
such adjustments will be made by and set forth in an indenture supplemental
hereto approved by the directors and shall for all purposes be conclusively
deemed to be an appropriate adjustment. No such capital reorganization or event
as described in this Section 5.7(3) shall be carried into effect unless all
necessary steps to be taken by SMTC Canada shall have been taken to afford the
Special Warrantholders the entitlement to receive the number of securities or
property of SMTC Canada or of SMTC Canada’s successor or transferee, as the case
may be, contemplated hereby, in the same manner as holders of Exchangeable
Shares, subject to adjustment thereafter in accordance with provisions the same,
as nearly possible, as those contained in this Section 5.7.

 

- 23 -



--------------------------------------------------------------------------------

(4) If and whenever at any time during the Adjustment Period SMTC Canada
proposes to issue or distribute securities of SMTC Canada (including rights,
options or warrants to purchase shares of SMTC Canada or securities convertible
into or exchangeable for shares of SMTC Canada or property or assets, including
cash or evidences of indebtedness (but specifically excluding dividends payable
in cash)) to all or substantially all of the holders of the Exchangeable Shares,
except in respect of any Exchangeable Shares issuable pursuant to any option,
warrant, share option plan and/or share purchase plan in force from time to time
for directors, officers, employees or consultants of SMTC Canada and its
affiliates or as otherwise specified in the Underwriting Agreement, such
securities, property or assets shall also be offered to the Special
Warrantholders, and the Special Warrantholders shall be entitled to receive, and
shall receive for the same aggregate consideration payable, if any, in addition
to the number of Exchangeable Shares to which the Special Warrantholder was
therefore entitled upon such exercise, the kind and amount of shares or other
securities or property which result from such issue or distribution as if, on
the effective date or the record date, as the case may be, at which holders of
Exchangeable Shares are determined for the purpose thereof, such Special
Warrantholder had been the registered holder of the number of Exchangeable
Shares to which the Special Warrantholder was theretofore entitled upon such
exercise. If necessary as a result of any such event, appropriate adjustments
will be made in the application of the provisions set forth in this Section 5.7
with respect to the rights and interests thereafter of the holders of Special
Warrants to the end that the provisions set forth in this Section 5.7 and in
this Indenture will thereafter correspondingly be made applicable, as nearly as
may reasonably be, in relation to any shares or other securities or property
thereafter deliverable upon the exercise or deemed exercise of any Special
Warrant. Any such adjustments will be made by and set forth in an indenture
supplemental hereto approved by the directors and shall for all purposes be
conclusively deemed to be an appropriate adjustment.

 

(5) In any case in which this Section 5.7 shall require that an adjustment shall
become effective immediately after a record date for or effective date of an
event referred to herein, SMTC Canada may defer, until the occurrence and
consummation of such event, issuing to the holder of any Special Warrant
exercised or deemed to have been exercised after such record date or effective
date and before the occurrence and consummation of such event the additional
Exchangeable Shares or other securities or property issuable upon such exercise
or deemed exercise by reason of the adjustment required by such event, provided,
however, that SMTC Canada will deliver to such holder, as soon as reasonably
practicable after such record date or effective date, as applicable, an
appropriate instrument evidencing such holder’s right to receive such additional
Exchangeable Shares or other securities or property upon the occurrence and
consummation of such event and the right to receive any dividend or other
distribution in respect of such additional Exchangeable Shares or other
securities or property declared in favour of the holders of record of
Exchangeable Shares or of such other securities or property on or after the
Exercise Date or the Deemed Exercise Date, as the case may be, or such later
date as such holder would, but for the provisions of this Subsection 5.7(5),
have become the holder of record of such additional Exchangeable Shares or of
such other securities or property pursuant to Subsection 5.3(1).

 

- 24 -



--------------------------------------------------------------------------------

(6) If SMTC Canada shall set a record date to determine the holders of
securities for the purpose of entitling them to receive any dividend or
distribution or any subscription or exercise rights and shall, thereafter and
before the distribution to such securityholders of any such dividend,
distribution or subscription or exercise rights, legally abandon its plan to pay
or deliver such dividend, distribution or subscription or exercise rights, then
no adjustment in the number of Exchangeable Shares obtainable upon exercise of
any Special Warrant shall be required by reason of the setting of such record
date.

 

(7) The adjustments provided for in this Section 5.7 are cumulative, shall, in
the case of any adjustment to the Exchange Rate, be computed to the nearest one
one-hundredth of a Exchangeable Share and will apply (without duplication) to
successive subdivisions, consolidations, distributions, issuances or other
events resulting in any adjustment under the provisions of this Section 5.7,
provided that, notwithstanding any other provision of this Section 5.7, no
adjustment of the Exchange Rate will be required (i) unless such adjustment
would require an increase or decrease of at least 1% in the Exchange Rate then
in effect (provided, however, that any adjustment which by reason of this
Subsection 5.7(7) is not required to be made will be carried forward and taken
into account in any subsequent adjustment), (ii) in respect of any Exchangeable
Shares issuable or issued pursuant to any option, warrant, share option plan,
share purchase plan of SMTC Canada or as otherwise specified in the Underwriting
Agreement, or (iii) in respect of any Exchangeable Shares issuable or issued
pursuant to the Special Warrants.

 

(8) If any question arises with respect to the adjustments provided in this
Section 5.7, such question shall be conclusively determined by SMTC Canada’s
auditors or, if they are unable or unwilling to act, by such firm of chartered
accountants as is appointed by SMTC Canada and acceptable to the Trustee. Such
accountants shall have access to all necessary records of SMTC Canada and such
determination shall be binding upon SMTC Canada, the Trustee and the Special
Warrantholders.

 

(9) All shares of any class of securities or property which a Special
Warrantholder is at the time in question entitled to receive on the full
exercise of such holder’s Special Warrants, whether or not as a result of
adjustments made pursuant to this Section 5.7 shall, for the purposes of the
interpretation of this Indenture, be deemed to be securities which such Special
Warrantholder is entitled to acquire pursuant to such Special Warrants.

 

(10) If and whenever at any time during the Adjustment Period, SMTC Canada shall
take any action affecting or relating to the Exchangeable Shares, other than any
action described in this Section 5.7, which in the opinion of the directors of
SMTC Canada would adversely affect the rights of any holders of Special
Warrants, the Exchange Rate will be adjusted by the directors in such manner, if
any, and at such time, as the directors may in their sole discretion, subject to
the approval of any stock exchange on which the Exchangeable Shares are listed
and posted for trading, determine to be equitable in the circumstances to such
holders.

 

(11) As a condition precedent to the taking of any action which would require an
adjustment in any of the rights under the Special Warrants, SMTC Canada will
take any action which may, in the opinion of counsel to SMTC Canada, be
necessary in order that SMTC Canada, or any successor to SMTC Canada or
successor to the undertaking or assets of

 

- 25 -



--------------------------------------------------------------------------------

SMTC Canada, will be obligated to and may validly and legally issue all the
Exchangeable Shares, or other securities or property which the holders of
Special Warrants would be entitled to receive thereafter on the exercise or
deemed exercise thereof in accordance with the provisions hereof.

 

(12) At least seven days before the earlier of the effective date of or record
date for any event referred to in this Section 5.7 that requires or might
require an adjustment in any of the rights under the Special Warrants or such
longer notice period as may be applicable in respect of notices required to be
delivered by SMTC Canada to holders of its Exchangeable Shares, SMTC Canada
will:

 

  (a) file with the Trustee a certificate of SMTC Canada specifying the
particulars of such event and, to the extent determinable, any adjustment
required and the computation of such adjustment; and

 

  (b) give notice to the Special Warrantholders of the particulars of such event
and, to the extent determinable, any adjustment required and a description of
how such adjustment will be calculated.

 

Such notice need only set forth such particulars as have been determined at the
date such notice is given. If any adjustment for which such notice is given is
not then determinable, promptly after such adjustment is determinable SMTC
Canada will:

 

  (c) file with the Trustee a certificate of SMTC Canada showing the computation
of such adjustment; and

 

  (d) give notice to the Special Warrantholders of such adjustment.

 

Where a notice pursuant to this Subsection has been given, the Trustee shall be
entitled to act and rely on any adjustment calculation of SMTC Canada or SMTC
Canada’s auditors.

 

(13) Subject to Subsection 11.2(1), the Trustee shall not:

 

  (a) at any time be under any duty or responsibility to any Special
Warrantholder to determine whether any facts exist which may require any
adjustment in the Exchange Rate, or with respect to the nature or extent of any
such adjustment when made, or with respect to the method employed in making
same;

 

  (b) be accountable with respect to the validity or value (or the kind or
amount) of any Exchangeable Shares or of any shares or other securities or
property which may at any time be issued or delivered upon the exercise or
deemed exercise of any Special Warrant; or

 

  (c) be responsible for any failure of SMTC Canada to make any cash payment or
to issue, transfer or deliver Exchangeable Shares or certificates representing
Exchangeable Shares upon the surrender of any Special Warrant for the purpose of
exercise or deemed exercise, or to comply with any of the covenants contained in
this Section 5.7.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS

 

6.1 General Covenants

 

SMTC Canada represents, warrants, covenants and agrees with the Trustee for the
benefit of the Trustee and the Special Warrantholders that so long as any
Special Warrant remains outstanding and may be exercised:

 

  (a) SMTC Canada is duly authorized to create and issue the Special Warrants
and the Special Warrant Certificates, when issued and countersigned as herein
provided, will be valid and enforceable against SMTC Canada;

 

  (b) SMTC Canada will at all times maintain its corporate existence, carry on
and conduct its business in a proper and business-like manner, keep or cause to
be kept proper books of account in accordance with generally accepted accounting
practice and SMTC Canada will send to Special Warrantholders copies of all
financial statements furnished to its shareholders during the term of this
Indenture;

 

  (c) SMTC Canada will reserve for the purpose and will allot out of its
authorized capital that number of Exchangeable Shares to enable it to satisfy
its obligations on the exercise or deemed exercise of the Special Warrants and
the due exercise of the Share Purchase Warrants issued on the exercise or deemed
exercise of the Special Warrants;

 

  (d) SMTC Canada will cause the Exchangeable Shares and Share Purchase Warrants
to be issued from time to time pursuant to the exercise or deemed exercise of
the Special Warrants, and the certificates representing such Exchangeable Shares
and the certificates representing the Share Purchase Warrants to be duly issued
and delivered in accordance with the Special Warrants and the terms hereof;

 

  (e) until the expiry date of the Special Warrants, SMTC Canada will not amend
this Indenture without the approval of the holders of Special Warrants then
outstanding, such approval to be given by an Extraordinary Resolution of the
holders of Special Warrants then outstanding pursuant to the Special Warrant
Indenture, unless such amendment would otherwise be permitted under Article 9
hereof;

 

  (f) all Exchangeable Shares that are issued or created on due exercise or
deemed exercise of the Special Warrants or the due exercise of the Share
Purchase Warrants will be fully paid and non-assessable;

 

  (g) SMTC Canada will cause the Trustee to keep open on business days the
registers of holders and registers of transfers referred to in Section 4.1 and
will not take any action or omit to take any action which would have the effect
of preventing the Special Warrantholders from exercising any of the Special
Warrants or receiving any of the Exchangeable Shares and Share Purchase Warrants
upon such exercise;

 

- 27 -



--------------------------------------------------------------------------------

  (h) SMTC Canada will make all filings required to be made by SMTC Canada,
including filings with appropriate securities commissions, in connection with
the issuance and sale of the Special Warrants, the exercise of the Special
Warrants and issue of the Exchangeable Shares and Share Purchase Warrants;

 

  (i) generally, SMTC Canada will well and truly perform and carry out all acts
and things to be done by it as provided in this Indenture and will not take any
action which might reasonably be expected to deprive the Special Warrantholders
of their rights to acquire Exchangeable Shares and Share Purchase Warrants upon
the exercise of the Special Warrants;

 

  (j) SMTC Canada will, within one business day of the meeting of shareholders
of SMTC held to obtain the Requisite Shareholder Approval, deliver to the
Trustee a certificate setting forth the results of each vote held at such
meeting and stating whether SMTC has obtained the requisite approval of its
shareholders to the issuance of the Underlying Common Shares and of the Debt
Restructuring Agreement;

 

  (k) SMTC Canada will refuse to register any transfer of the Special Warrants
or Share Purchase Warrants, any exercise of the Special Warrants or Share
Purchase Warrants, any transfer of the Exchangeable Shares or any exchange of
the Exchangeable Shares not made in accordance with Regulation S of the
Securities Act, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration under the Securities Act;

 

  (l) Without limiting the provisions of the Underwriting Agreement, SMTC Canada
will prepare, in conformity with the requirements of all Applicable Legislation
in all material respects, and file the Preliminary Prospectus with the
Securities Commissions as soon as possible, and shall use its commercially
reasonably efforts to obtain receipts therefor from the Securities Commission as
soon as commercially practicable thereafter. SMTC Canada will use its
commercially reasonable efforts to resolve as soon as commercially practicable
any regulatory deficiencies in respect of the Preliminary Prospectus. As soon as
possible after such deficiencies have been resolved and/or satisfied, and in no
event later than the Prospectus Qualification Deadline, SMTC Canada will prepare
and file in conformity with the requirements of Applicable Legislation, in all
material respects, the Final Prospectus with the Securities Commissions. SMTC
Canada will use its commercially reasonable efforts to obtain receipts therefor
from the Securities Commissions as soon as commercially practicable thereafter,
qualifying the distribution of the Units, comprised of Exchangeable Shares and
Share Purchase Warrants, issuable on exercise of the Special Warrants in each of
the Qualifying Jurisdictions and shall provide the Special Warrantholders with
all documents customarily provided in connection with a distribution under a
prospectus.

 

6.2 Trustee’s Remuneration and Expenses

 

SMTC Canada will pay to the Trustee from time to time reasonable remuneration
for its services hereunder and will, on the Trustee’s request, pay to or
reimburse the Trustee for all

 

- 28 -



--------------------------------------------------------------------------------

reasonable documented expenses, disbursements and advances made or incurred by
the Trustee in the administration or execution of the trusts hereof (including
reasonable documented compensation and disbursements of its counsel and other
advisers and assistants not regularly in its employ), both before any default
hereunder and thereafter until all duties of the Trustee hereunder have been
finally and fully performed, except any such expense, disbursement or advance
that arises out of or results from negligence, wilful misconduct or bad faith of
the Trustee or of persons for whom the Trustee is responsible.

 

6.3 Securities Qualification Requirements

 

(1) SMTC Canada will as soon as practicable and in all events, no later than two
business days after the Prospectus Qualification Date, give notice of the
Prospectus Qualification Date and copies of the receipts for the Final
Prospectus to the Trustee and to counsel for SMTC Canada and the Trustee will as
soon as practicable and in all events, no later than five business days after
the Prospectus Qualification Date, give notice of the Prospectus Qualification
Date to the holders of Special Warrants together with a copy of the Final
Prospectus.

 

SMTC will as soon as practicable and in all events, no later than two business
days after the Registration Qualification Date, give notice of the Registration
Qualification Date and evidence of such registration to the Trustee and to
counsel for SMTC Canada and the Trustee will as soon as practicable and in all
events, no later than five business days after the Registration Qualification
Date, give notice of the Registration Qualification Date to the holders of
Special Warrants together with a copy of the Registration Statement.

 

(2) If, in the opinion of counsel, any instrument (other than the Final
Prospectus is required to be filed with, or any permission, order or ruling is
required to be obtained from, the Securities Commissions or any other step is
required under the laws of the Qualifying Jurisdictions or federal laws of
Canada applicable therein before the Exchangeable Shares and Share Purchase
Warrants may be issued or delivered to a holder of Special Warrants in the
Qualifying Jurisdictions (other than as a result of such holder’s failure to
comply with its representations and warranties contained in the subscription
agreement pursuant to which it acquired the Special Warrants from SMTC Canada),
SMTC Canada covenants that it will use its best efforts to file such instrument,
obtain such permission, order or ruling and take all such other actions, at its
expense, as are reasonably required or appropriate in the circumstances, other
than matters not under its control, to issue and deliver the Exchangeable Shares
and Share Purchase Warrants in such Qualifying Jurisdictions.

 

(3) SMTC Canada will give written notice of the issue of the Exchangeable Shares
and Share Purchase Warrants pursuant to the exercise or deemed exercise of the
Special Warrants, in such detail as may be required, to the securities
regulatory authorities in the Qualifying Jurisdictions in which there is
legislation requiring the giving of any such notice in order that the issue of
Exchangeable Shares and Share Purchase Warrants will not be subject to the
prospectus qualification or registration requirements of such legislation or
regulation.

 

- 29 -



--------------------------------------------------------------------------------

6.4 Performance of Covenants by Trustee

 

If the Trustee is made aware of the failure of SMTC Canada to perform any of its
obligations under this Indenture, the Trustee may notify the Special
Warrantholders of such failure or may itself perform any of such obligations
capable of being performed by it, but will not be bound to do so or to notify
the Special Warrantholders that it is so doing. All sums expended or advanced by
the Trustee in so doing will be repayable as provided in Section 6.2. No such
performance, expenditure or advance by the Trustee will relieve SMTC Canada of
any default or of its continuing obligations hereunder.

 

ARTICLE 7

ENFORCEMENT

 

7.1 Special Warrantholders May Not Sue

 

No holder of any Special Warrant shall have any right to institute any action or
proceeding against SMTC Canada in relation to the Special Warrants, unless:

 

  (a) such holder shall previously have given to the Trustee written notice of
the nature of such action or proceeding;

 

  (b) the holders of at least 10% of the Special Warrants shall have made
written request to the Trustee and shall have afforded to it reasonable
opportunities either itself to proceed to exercise the powers hereinbefore
granted or to institute an action, suit or proceeding in its own name for such
purpose;

 

  (c) such Special Warrantholders shall have offered to the Trustee, when so
requested by the Trustee, sufficient funds and security and indemnity
satisfactory to it against the costs, expenses and liabilities to be incurred
therein or thereby; and

 

  (d) the Trustee shall have failed to act within a reasonable time after such
notification, request and offer of indemnity; and such notification, request and
offer of indemnity are hereby declared in every such case, at the option of the
Trustee, to be conditions precedent to any such proceeding or for any other
remedy hereunder by or on behalf of the holder of any Special Warrants.

 

7.2 Legal Proceedings by Special Warrantholders

 

Subject to Subsection 8.11(g), all or any of the rights conferred upon a Special
Warrantholder by the terms of the Special Warrant Certificates evidencing the
Special Warrants held by such Special Warrantholder or this Indenture, or both,
may be enforced by the Special Warrantholder by appropriate legal proceedings,
but without prejudice to the right which is hereby conferred upon the Trustee
under Section 7.3.

 

7.3 Trustee May Institute All Proceedings

 

(1) The Trustee shall also have the power at any time and from time to time to
institute and to maintain such suits and proceedings as it may be advised shall
be necessary or advisable to preserve and protect its interests and the
interests of the Special Warrantholders.

 

- 30 -



--------------------------------------------------------------------------------

(2) Any such suit or proceeding instituted by the Trustee may be brought in the
name of the Trustee as trustee of an express trust, and any recovery of judgment
shall be for the rateable benefit of the holders of the Special Warrants subject
to the provisions of this Indenture. In any proceeding brought by the Trustee
(and also any proceeding in which a declaratory judgment of a court may be
sought as to the interpretation or construction of any provision of this
Indenture, to which the Trustee shall be a party) the Trustee shall be held to
represent all the holders of the Special Warrants, and it shall not be necessary
to make any holders of the Special Warrants parties to any such proceeding.

 

7.4 Immunity of Shareholders, etc.

 

Subject to the rights available at law or in express provisions of any contract
or other instrument, including certain limited rights of action under the Final
Prospectus, the Trustee and, by the acceptance of the Special Warrant
Certificates and as part of the consideration for the issue of the Special
Warrants, the Special Warrantholders, hereby waive and release any right, cause
of action or remedy now or hereafter existing in any jurisdiction against any
person in his capacity as an incorporator or any past, present or future
shareholder or other securityholder, director, officer, employee or agent of
SMTC Canada for the creation and issue of the Exchangeable Shares pursuant to
any Special Warrant or on any covenant, agreement, representation or warranty by
SMTC Canada herein or in the Special Warrant Certificates.

 

7.5 Limitation of Liability

 

The obligations hereunder are not personally binding upon, nor shall resort
hereunder be had to, the directors or shareholders of SMTC Canada or any of the
past, present or future directors or shareholders of SMTC Canada or any of the
past, present or future officers, employees or agents of SMTC Canada, but only
the property of SMTC Canada or any successor corporation thereof shall be bound
in respect hereof.

 

ARTICLE 8

MEETINGS OF SPECIAL WARRANTHOLDERS

 

8.1 Right to Convene Meetings

 

(1) The Trustee may at any time and from time to time convene a meeting of the
Special Warrantholders, and will do so on receipt of a written request of SMTC
Canada or a Special Warrantholders’ Request and on being funded and indemnified
to its reasonable satisfaction by SMTC Canada or by one or more of the Special
Warrantholders signing such Special Warrantholders’ Request against the costs
which it may incur in connection with calling and holding the meeting.

 

(2) If the Trustee fails, within five business days after receipt of such
written request of SMTC Canada or Special Warrantholders’ Request and indemnity,
to give notice convening a meeting, SMTC Canada or any of such Special
Warrantholders, as the case may be, may convene such meeting.

 

- 31 -



--------------------------------------------------------------------------------

(3) Every such meeting will be held in Toronto, Ontario or such other place as
is approved or determined by the Trustee and SMTC Canada. However, if the
meeting is convened by SMTC Canada or a Special Warrantholder as a result of the
Trustee’s failure or refusal to convene such meeting, the meeting must be held
in Toronto.

 

8.2 Notice

 

(1) At least ten business days’ notice of any meeting must be given to the
Special Warrantholders, to the Trustee (unless the meeting has been called by
it) and to SMTC Canada (unless the meeting has been called by it).

 

(2) The notice must state the time when and the place where the meeting is to be
held and describe (with sufficient detail to permit a Special Warrantholder to
make a reasoned decision with respect to the matters for consideration) the
general nature of the business to be transacted thereat, but it will not be
necessary for the notice to set out the terms of any resolution to be proposed
or any of the provisions of this Article 8.

 

8.3 Chairman

 

Some person (who need not be a Special Warrantholder) designated in writing by
the Trustee will be chairman of the meeting or, if no person is so designated or
the person so designated is not present within 15 minutes after the time fixed
for the holding of the meeting, the Special Warrantholders present in person or
by proxy may choose some person present to be chairman.

 

8.4 Quorum

 

(1) Subject to the provisions of Section 8.12, at any meeting of Special
Warrantholders a quorum will consist of Special Warrantholders present in person
or by proxy at the commencement of business holding in the aggregate not less
than 20% of the total number of Special Warrants then outstanding, provided that
in the event there are two or more Special Warrantholders, at least two persons
entitled to vote thereat are personally present.

 

(2) If a quorum of Special Warrantholders is not present within 30 minutes after
the time fixed for holding a meeting, the meeting, if summoned by Special
Warrantholders or on a Special Warrantholders’ Request, will be dissolved, but,
subject to Section 8.12, in any other case will be adjourned to the seventh
calendar day following the meeting, at the same time of day and place and no
notice of the adjournment need be given.

 

(3) At the adjourned meeting the Special Warrantholders present in person or by
proxy will form a quorum and may transact any business for which the meeting was
originally convened notwithstanding the number of Special Warrants that they
hold.

 

8.5 Power to Adjourn

 

The chairman of a meeting at which a quorum of the Special Warrantholders is
present may, with the consent of the meeting, adjourn the meeting, and no notice
of such adjournment need be given except as the meeting prescribes.

 

- 32 -



--------------------------------------------------------------------------------

8.6 Show of Hands

 

Every question submitted to a meeting, other than an Extraordinary Resolution,
will be decided in the first place by a majority of the votes given on a show of
hands and, unless a poll is duly demanded as herein provided, a declaration by
the chairman that a resolution has been carried or carried unanimously or by a
particular majority or lost or not carried by a particular majority will be
conclusive evidence of the fact.

 

8.7 Poll

 

(1) On every Extraordinary Resolution, and on every other question submitted to
a meeting on which a poll is directed by the chairman or requested by one or
more Special Warrantholders acting in person or by proxy, a poll will be taken
in such manner as the chairman directs.

 

(2) Questions other than those required to be determined by Extraordinary
Resolution will be decided by a majority of the votes cast on the poll.

 

8.8 Voting

 

(1) On a show of hands each person present and entitled to vote, whether as a
Special Warrantholder or as proxy for one or more absent Special Warrantholders,
or both, will have one vote, and on a poll each Special Warrantholder present in
person or represented by a proxy duly appointed by instrument in writing will be
entitled to one vote in respect of each Special Warrant held by such holder.

 

(2) A proxy need not be a Special Warrantholder.

 

8.9 Regulations

 

(1) The Trustee, or SMTC Canada with the approval of the Trustee, may from time
to time make or vary such regulations as it thinks fit:

 

  (a) for the issue of voting certificates by any bank, trust company or other
depositary satisfactory to the Trustee stating that the Special Warrants
specified therein have been deposited with it by a named person and will remain
on deposit until a specified date, which voting certificates will entitle the
persons named therein to be present and vote at any meeting of Special
Warrantholders and at any adjournment thereof held before that date or to
appoint a proxy or proxies to represent them and vote for them at any such
meeting and at any adjournment thereof held before that date in the same manner
and with the same effect as though the persons so named in such voting
certificates were the actual holders of the Special Warrants specified therein;

 

  (b) for the form of instrument appointing a proxy, the manner in which it must
be executed, and verification of the authority of a person who executes it on
behalf of a Special Warrantholder;

 

- 33 -



--------------------------------------------------------------------------------

  (c) governing the places at which and the times by which voting certificates
or instruments appointing proxies must be deposited;

 

  (d) for the deposit of voting certificates or instruments appointing proxies
at some approved place or places other than the place at which the meeting is to
be held and enabling particulars of such voting certificates or instruments
appointing proxies to be sent by mail, cable, telex or other means of prepaid,
transmitted, recorded communication before the meeting to SMTC Canada or to the
Trustee at the place where the meeting is to be held and for voting pursuant to
instruments appointing proxies so deposited as though the instruments themselves
were produced at the meeting; and

 

  (e) generally for the calling of meetings of Special Warrantholders and the
conduct of business thereof.

 

(2) Any regulations so made will be binding and effective and the votes given in
accordance therewith will be valid and will be counted.

 

(3) Except as such regulations provide, the only persons who will be recognized
at a meeting as the holders of any Special Warrants, or as entitled to vote or,
subject to Section 8.10, be present at the meeting in respect thereof, will be
the registered holders of such Special Warrants or their duly appointed proxies.

 

8.10 SMTC Canada and Trustee may be Represented

 

SMTC Canada and the Trustee by their respective officers, employees or
directors, and the counsel of SMTC Canada and the Trustee may attend any meeting
of Special Warrantholders, but will have no vote as such.

 

8.11 Powers Exercisable by Extraordinary Resolution

 

In addition to all other powers conferred on them by the other provisions of
this Indenture or by the Special Warrants or by law, the Special Warrantholders
at a meeting will have the power, exercisable from time to time by Extraordinary
Resolution:

 

(a) subject to the agreement of SMTC Canada to assent to or sanction any
amendment, modification, abrogation, alteration, compromise or arrangement of
any right of the Special Warrantholders or of the Trustee in its capacity as
Special Warrant trustee hereunder, subject to the Trustee’s approval, or on
behalf of the Special Warrantholders against SMTC Canada, whether such right
arises under this Indenture or otherwise and to authorize the Trustee to concur
in and execute any indenture supplemental hereto in connection therewith;

 

(b) to amend, alter or repeal any Extraordinary Resolution previously passed;

 

(c) to direct, authorize and require the Trustee to enforce any obligation of
SMTC Canada under this Indenture or to enforce any right of the Special
Warrantholders in any manner specified in the Extraordinary Resolution;

 

- 34 -



--------------------------------------------------------------------------------

  (d) to refrain from enforcing any obligation or right referred to in paragraph
(c);

 

  (e) to waive and direct the Trustee to waive any default by SMTC Canada in
complying with any provision of this Indenture or the Special Warrant
Certificates, either unconditionally or on any condition specified in the
Extraordinary Resolution;

 

  (f) to appoint a committee with power and authority to exercise, and to direct
the Trustee to exercise, on behalf of the Special Warrantholders, such of the
powers of the Special Warrantholders as are exercisable by Extraordinary
Resolution;

 

  (g) to restrain any Special Warrantholder from taking or instituting any suit,
action or proceeding against SMTC Canada for the enforcement of any obligation
of SMTC Canada under this Indenture or to enforce any right of the Special
Warrantholders;

 

  (h) to direct any Special Warrantholder who, as such, has brought any suit,
action or proceeding, to stay or discontinue or otherwise deal therewith on
payment of the costs, charges and expenses reasonably and properly incurred by
him in connection therewith;

 

  (i) from time to time and at any time to remove the Trustee and appoint a
successor; and

 

  (j) to assent to any compromise or arrangement with any creditor or creditors
or any class or classes of creditors, whether secured or otherwise, and with
holders of any shares or other securities of SMTC Canada.

 

8.12 Meaning of “Extraordinary Resolution”

 

(1) The expression “Extraordinary Resolution” when used in this Indenture means,
subject to the provisions of this Section and of Sections 8.15 and 8.16, a
resolution proposed at a meeting of Special Warrantholders duly convened for
that purpose and held in accordance with the provisions of this Article 8 at
which there are present in person or by proxy Special Warrantholders holding in
the aggregate not less than 40% of the total number of Special Warrants then
outstanding and passed by the affirmative votes of Special Warrantholders who
hold in the aggregate not less than 66 2/3% of the total number of Special
Warrants then outstanding represented at the meeting and voted on the poll on
the resolution.

 

(2) If, at a meeting called for the purpose of passing an Extraordinary
Resolution, the quorum required by Subsection 8.12(1) is not present within 30
minutes after the time appointed for the meeting, the meeting, if convened by
Special Warrantholders or on a Special Warrantholders’ Request, will be
dissolved, but in any other case will stand adjourned to such day, being not
less than seven calendar days or more than 30 calendar days later, and to such
place and time, as is appointed by the chairman.

 

(3) Not less than seven calendar days’ notice must be given to the Special
Warrantholders of the time and place of such adjourned meeting.

 

- 35 -



--------------------------------------------------------------------------------

(4) The notice must state that at the adjourned meeting the Special
Warrantholders present in person or by proxy will form a quorum but it will not
be necessary to set forth the purposes for which the meeting was originally
called or any other particulars.

 

(5) At the adjourned meeting the Special Warrantholders present in person or by
proxy will form a quorum and may transact any business for which the meeting was
originally convened, and a resolution proposed at such adjourned meeting and
passed by the requisite vote as provided in Subsection 8.12(1) will be an
Extraordinary Resolution within the meaning of this Indenture notwithstanding
that Special Warrantholders holding in the aggregate of not less than 40% of the
total number of Special Warrants outstanding may not be present.

 

(6) Votes on an Extraordinary Resolution must always be given on a poll and no
demand for a poll on an Extraordinary Resolution will be necessary.

 

8.13 Powers Cumulative

 

Any one or more of the powers, and any combination of the powers, in this
Indenture stated to be exercisable by the Special Warrantholders by
Extraordinary Resolution or otherwise, may be exercised from time to time, and
the exercise of any one or more of such powers or any combination of such powers
from time to time will not prevent the Special Warrantholders from exercising
such power or powers or combination of powers thereafter from time to time.

 

8.14 Minutes

 

Minutes of all resolutions passed and proceedings taken at every meeting of the
Special Warrantholders will be made and duly entered in books from time to time
provided for such purpose by the Trustee at the expense of SMTC Canada, and any
such minutes, if signed by the chairman of the meeting at which such resolutions
were passed or such proceedings were taken, will be prima facie evidence of the
matters therein stated, and, until the contrary is proved, every such meeting in
respect of the proceedings of which minutes have been so made, entered and
signed will be deemed to have been duly convened and held, and all resolutions
passed and proceedings taken thereat to have been duly passed and taken. SMTC
Canada shall be provided with, in a timely manner and at its own expense, copies
of any and all resolutions passed at any meeting of the Special Warrantholders
pursuant to this Section 8.14.

 

8.15 Instruments in Writing

 

Any action that may be taken and any power that may be exercised by Special
Warrantholders at a meeting held as provided in this Article 8 by way of an
Extraordinary Resolution may also be taken and exercised by Special
Warrantholders who hold in the aggregate not less than 66 2/3% of the total
number of Special Warrants at the time outstanding, by their signing, each in
person or by attorney duly appointed in writing, an instrument in writing in one
or more counterparts, and the expression “Extraordinary Resolution” when used in
this Indenture includes a resolution embodied in an instrument so signed. SMTC
Canada shall be provided with, in a timely manner and at its own expense, copies
of any and all instruments in writing signed by the Special Warrantholders
pursuant to this Section 8.15.

 

- 36 -



--------------------------------------------------------------------------------

8.16 Binding Effect of Resolutions

 

Every resolution and every Extraordinary Resolution passed in accordance with
the provisions of this Article 8 at a meeting of Special Warrantholders will be
binding on all Special Warrantholders, whether present at or absent from the
meeting and whether voting for or against the resolution or abstaining, and
every instrument in writing signed by Special Warrantholders in accordance with
Section 8.15 will be binding on all Special Warrantholders, whether signatories
thereto or not, and every Special Warrantholder and the Trustee (subject to the
provisions for its indemnity herein contained) will be bound to give effect
accordingly to every such resolution and instrument in writing.

 

8.17 Holdings by SMTC Canada and Subsidiaries Disregarded

 

In determining whether Special Warrantholders holding the required total number
of Special Warrants are present in person or by proxy for the purpose of
constituting a quorum, or have voted or consented to a resolution, Extraordinary
Resolution, consent, waiver, Special Warrantholders’ Request or other action
under this Indenture, a Special Warrant held by SMTC Canada, SMTC or by any
affiliate of SMTC Canada will be deemed to be not outstanding. Upon a request in
writing by the Trustee, SMTC Canada shall provide a certificate of the company
detailing the registration and denomination of any Special Warrants held by the
SMTC Canada, SMTC or by any affiliate of SMTC Canada.

 

ARTICLE 9

SUPPLEMENTAL INDENTURES AND SUCCESSOR CORPORATIONS

 

9.1 Provision for Supplemental Indentures for Certain Purposes

 

From time to time SMTC Canada (when authorized by the directors) and the Trustee
may, subject to the provisions hereof, and will when so directed hereby, execute
and deliver by their proper officers indentures or instruments supplemental
hereto, which thereafter will form part hereof, for any or all of the following
purposes:

 

  (a) setting forth any adjustments resulting from the application of the
provisions of Section 5.7;

 

  (b) adding hereto such additional covenants and enforcement provisions as in
the opinion of counsel are necessary or advisable, and are not in the opinion of
the Trustee, based on the opinion of counsel, prejudicial to the rights or
interests of the Special Warrantholders as a group;

 

  (c) giving effect to any Extraordinary Resolution passed as provided in
Article 8;

 

  (d) making such provisions not inconsistent with this Indenture as are
necessary or desirable with respect to matters or questions arising hereunder,
and are not in the opinion of the Trustee, based on the opinion of counsel,
prejudicial to the rights or interests of the Special Warrantholders as a group;

 

  (e) adding to, deleting or altering the provisions hereof in respect of the
transfer of Special Warrants or the exchange of Special Warrant Certificates,
and making any

 

- 37 -



--------------------------------------------------------------------------------

modification in the form of the Special Warrant Certificates, provided that any
such action in the opinion of counsel acceptable to the Trustee does not
adversely affect the rights of the Special Warrantholders;

 

  (f) modifying any provision of this Indenture or relieving SMTC Canada from
any obligation, condition or restriction herein contained, except that no such
modification or relief will be or become operative or effective if in the
opinion of the Trustee, based on the opinion of counsel, it would impair any of
the rights or interests of the Special Warrantholders or of the Trustee, and the
Trustee may in its uncontrolled discretion decline to enter into any such
supplemental indenture which in its opinion will not afford adequate protection
to the Trustee when it becomes operative; and

 

  (g) for any other purpose not inconsistent with the terms of this Indenture,
including the correction or rectification of any ambiguity, defective or
inconsistent provision, error or omission herein, if in the opinion of the
Trustee, based on the opinion of counsel, the rights of the Trustee and of the
Special Warrantholders, as a group, are not prejudiced thereby.

 

9.2 Successor Corporations

 

In the case of the consolidation, amalgamation, arrangement, merger or transfer
of the undertaking or assets of SMTC Canada as an entirety, or substantially as
an entirety, to another corporation, which transaction may be carried out with
the prior consent of the holders of not less than 50% of the Special Warrants
outstanding, the successor corporation resulting from such consolidation,
amalgamation, arrangement, merger or transfer (if not SMTC Canada) will be bound
by the provisions hereof and for the due and punctual performance and observance
of each and every covenant and obligation contained in this Indenture to be
performed by SMTC Canada and will, as a condition precedent to any such
transaction, agree to succeed to and be substituted for SMTC Canada by
supplemental indenture in form satisfactory to the Trustee and executed and
delivered to the Trustee with the same effect as closely as may be possible as
if it had been named herein.

 

ARTICLE 10

CONCERNING THE TRUSTEE

 

10.1 Trust Indenture Legislation

 

(1) If and to the extent that any provision of this Indenture limits, qualifies
or conflicts with a mandatory requirement of Applicable Legislation, the
mandatory requirement will prevail.

 

(2) SMTC Canada and the Trustee each will at all times in relation to this
Indenture and any action to be taken hereunder observe and comply with and be
entitled to the benefits of Applicable Legislation.

 

- 38 -



--------------------------------------------------------------------------------

10.2 Trustee’s Authority to Carry on Business

 

The Trustee represents and warrants to SMTC Canada that at the date hereof it is
authorized to carry on the business of a trust company in Toronto, Ontario. If,
notwithstanding the provisions of this Section 10.2, it ceases to be authorized
to carry on such business, the validity and enforceability of this Indenture and
the Special Warrants issued hereunder shall not be affected in any manner
whatsoever by reason only of such event provided that the Trustee, within 30
days after ceasing to be authorized to carry on such business, either becomes so
authorized or resigns in the manner and with the effects specified in Section
10.8.

 

10.3 Rights and Duties of Trustee

 

(1) In the exercise of the rights and duties prescribed or conferred by the
terms of this Indenture, the Trustee will act honestly and in good faith with a
view to the best interests of the Special Warrantholders, and will exercise that
degree of care, diligence and skill that a reasonably prudent warrant trustee
would exercise in comparable circumstances. Subject to the foregoing, the
Trustee shall not be bound to give any notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall have been required so to do under the terms hereof; nor shall the Trustee
be required to take notice of any default hereunder, unless and until notified
in writing of such default, which notice shall distinctly specify the default
desired to be brought to the attention of the Trustee and in the absence of any
such notice the Trustee may for all purposes of this Indenture conclusively
assume that no default has been made in the observance or performance of any of
the representations, warranties, covenants, agreements or conditions contained
therein. Any such notice shall in no way limit any discretion herein given to
the Trustee to determine whether or not the Trustee shall take action with
respect to any default.

 

(2) No provision of this Indenture will be construed to relieve the Trustee from
liability for its own negligent act, negligent failure to act, wilful misconduct
or bad faith.

 

(3) The obligation of the Trustee to commence or continue any act, action or
proceeding for the purpose of enforcing any right of the Trustee or the Special
Warrantholders hereunder is on the condition that, when required by notice to
the Special Warrantholders by the Trustee, the Trustee is furnished by one or
more Special Warrantholders with sufficient funds to commence or continue such
act, action or proceeding and indemnity reasonably satisfactory to the Trustee
to protect and hold it harmless against the costs, charges and expenses and
liabilities to be reasonably incurred thereby and any loss and damage it may
suffer by reason thereof.

 

(4) No provision of this Indenture will require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties or in the exercise of any of its rights or powers unless it is so
indemnified.

 

(5) The Trustee may, before commencing or at any time during the continuance of
any such act, action or proceeding, require the Special Warrantholders at whose
instance it is acting to deposit with the Trustee the Special Warrant
Certificates held by them, for which certificates the Trustee will issue
receipts.

 

- 39 -



--------------------------------------------------------------------------------

(6) Every provision of this Indenture that relieves the Trustee of liability or
entitles it to rely on any evidence submitted to it is subject to the provisions
of Applicable Legislation, of this Section and of Section 10.3.

 

10.4 Evidence, Experts and Advisers

 

(1) In addition to the reports, certificates, opinions and other evidence
required by this Indenture, SMTC Canada will furnish to the Trustee such
additional evidence of compliance with any provision hereof, and in such form,
as is prescribed by Applicable Legislation or as the Trustee reasonably requires
by written notice to SMTC Canada.

 

(2) In the exercise of any right or duty hereunder the Trustee, if it is acting
in good faith, may act and rely, as to the truth of any statement or the
accuracy of any opinion expressed therein, on any statutory declaration,
opinion, report, certificate or other evidence furnished to the Trustee pursuant
to a provision hereof or of Applicable Legislation or pursuant to a request of
the Trustee, if such evidence complies with Applicable Legislation and the
Trustee examines such evidence and determines that it complies with the
applicable requirements of this Indenture.

 

(3) Whenever Applicable Legislation requires that evidence referred to in
subsection 10.3(1) be in the form of a statutory declaration, the Trustee may
accept such statutory declaration in lieu of a certificate of SMTC Canada
required by any provision hereof.

 

(4) Any such statutory declaration may be made by any director or officer of
SMTC Canada.

 

(5) The Trustee may act and rely and shall be protected in acting and relying
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, letter, telegram, cablegram or other paper or
document believed by it to be genuine and to have been signed, sent or presented
by or on behalf of the proper party or parties.

 

(6) Proof of the execution of any document or instrument in writing, including a
Special Warrantholders’ Request, by a Special Warrantholder may be made by the
certificate of a notary public, or other officer with similar powers, that the
person signing such instrument acknowledged to him the execution thereof, or by
an affidavit of a witness to such execution, or in any other manner that the
Trustee considers adequate.

 

(7) The Trustee may employ or retain such counsel, accountants, engineers,
appraisers, or other experts or advisers as it reasonably requires for the
purpose of determining and discharging its duties hereunder and may pay
reasonable remuneration for all services so performed by any of them, without
taxation of costs of any counsel, and will not be responsible for any misconduct
or negligence on the part of any of them who has been selected with due care by
the Trustee. Any remuneration so paid by the Trustee shall be repaid to the
Trustee in accordance with Section 6.2 of this Indenture.

 

(8) The Trustee may act and rely and shall be protected in acting and relying in
good faith on the opinion or advice of or information obtained from any counsel,
accountant or other expert or advisor, whether retained or employed by SMTC
Canada or by the Trustee, in relation to any matter arising in the
administration of the trusts hereof.

 

- 40 -



--------------------------------------------------------------------------------

10.5 Documents, Money, Etc. held by Trustee

 

(1) Any security, document of title or other instrument that may at any time be
held by the Trustee subject to the trusts hereof may be placed in the deposit
vaults of any Canadian chartered bank or deposited for safekeeping with any such
bank.

 

(2) Any securities, documents of title or other instruments that may at any time
be held by the Trustee subject to the trusts hereof may be placed in the deposit
vaults of the Trustee or of any Canadian chartered bank listed in Schedule 1 of
the Bank Act (Canada) or deposited for safekeeping with any such bank. Unless
herein otherwise expressly provided, any monies so held pending the application
or withdrawal thereof under any provisions of this Indenture shall be, upon
receipt of a direction from the Corporation, invested by the Trustee in
Authorized Investments in its name in accordance with such direction. Any
direction from the Corporation to the Trustee shall be in writing and shall be
provided to the Trustee no later than 9:00 a.m. (Eastern Standard time) on the
day on which the investment is to be made. Any such direction received by the
Trustee after 9:00 a.m. (Eastern Standard time) or received on a non-business
day, shall be deemed to have been given prior to 9:00 a.m. (Eastern Standard
time) on the next business day. For the purpose hereof, “Authorized Investments”
means short term interest bearing or discount debt obligations issued or
guaranteed by the Government of Canada or a Province or a Canadian chartered
bank (which may included an Affiliate or related party of the Trustee provided
that such obligation is rated at least R1 (middle) by DBRS Inc. or an equivalent
rating service.

 

(3) In the event that the Trustee does not receive a direction or only a partial
direction, the Trustee may hold cash balances constituting part or all of the
Escrowed Funds and may, but need not, invest same in its deposit department or
the deposit department of one of its Affilliates; but the Trustee and its
Affiliates shall not be liable to account for any profit to any parties to this
Indenture or to any person or entity other than at a rate, if any, established
from time to time by the Trustee or one of its Affiliates. For the purposes of
this Section 10.5, “Affiliate” means affiliated companies within the meaning of
the Business Corporations Act (Ontario) (“OBCA”); and includes Canadian Imperial
Bank of Commerce, CIBC Mellon Global Securities Services Company and Mellon Bank
N.A. and each of their affiliates within the meaning of the OBCA.

 

10.6 Action by Trustee to Protect Interests

 

The Trustee will have power to institute and to maintain such actions and
proceedings as it considers necessary or expedient to protect or enforce its
interests and the interests of the Special Warrantholders.

 

10.7 Trustee not Required to Give Security

 

The Trustee will not be required to give any bond or security in respect of the
performance of the agency created hereby, the execution of the trusts and powers
of this Indenture or otherwise in respect of the premises.

 

- 41 -



--------------------------------------------------------------------------------

10.8 Protection of Trustee

 

(1) By way of supplement to the provisions of any law for the time being
relating to trustees or agents, it is expressly declared and agreed that:

 

  (a) the Trustee will not be liable for or by reason of, or required to
substantiate, any statement of fact or recital in this Indenture or in the
Special Warrant Certificates (except the representation contained in Section
10.9 or in the certificate of the Trustee on the Special Warrant Certificates),
but all such statements or recitals are and will be deemed to be made by SMTC
Canada;

 

  (b) nothing herein contained will impose on the Trustee any obligation to see
to, or to require evidence of, the registration or filing (or renewal thereof)
of this Indenture or any instrument ancillary or supplemental hereto;

 

  (c) subject to Section 10.9, the Trustee will not be bound to give notice to
any person of the execution hereof;

 

  (d) the Trustee will not incur any liability or responsibility whatever or be
in any way responsible for the consequence of any breach by SMTC Canada of any
obligation herein contained or of any act of any director, officer, employee or
agent of SMTC Canada; and

 

  (e) the Trustee shall not be liable or accountable for any loss or damage
whatsoever to any person caused by the performance or failure by it to perform
its responsibilities under this Indenture save only to the extent that such loss
or damage is attributable to the negligence, wilful misconduct or bad faith of
the Trustee.

 

(2) SMTC Canada agrees to indemnify the Trustee and its directors, officers,
employees and agents and save them harmless from all liabilities, losses,
claims, demands, suits, damages, costs and actions which may be brought against
or suffered by it arising out of or connected with the performance by it of its
duties hereunder except to the extent that such liabilities, suits, damages,
costs and actions are attributable to the negligence, wilful misconduct or bad
faith of the Trustee. This provision shall survive the resignation or
termination of the Trustee or the termination of this Indenture.

 

10.9 Replacement of Trustee

 

(1) The Trustee may resign its trust hereunder and be discharged from all
further duties and liabilities hereunder, except as provided in this Section, by
giving to SMTC Canada and the Special Warrantholders not less than 30 business
days notice in writing or, if a new Trustee has been appointed, such shorter
notice as SMTC Canada accepts as sufficient.

 

(2) The Special Warrantholders by Extraordinary Resolution may at any time
remove the Trustee and appoint a new Trustee.

 

(3) If the Trustee so resigns or is so removed or is dissolved, becomes
bankrupt, goes into liquidation or otherwise becomes incapable of acting
hereunder, SMTC Canada will forthwith appoint a new Trustee unless a new Trustee
has already been appointed by the Special Warrantholders.

 

- 42 -



--------------------------------------------------------------------------------

(4) Failing such appointment by SMTC Canada, the retiring Trustee at the expense
of the Corporation or any Special Warrantholder may apply to the Ontario
Superior Court of Justice, on such notice as the Court directs, for the
appointment of a new Trustee, at the expense of SMTC Canada.

 

(5) Any new Trustee so appointed by SMTC Canada or by the Court will be subject
to removal as aforesaid by the Special Warrantholders.

 

(6) Any new Trustee appointed under any provision of this Section must be a
corporation authorized to carry on the business of a trust company in Ontario
and, if required by the Applicable Legislation of any other province, in such
other province.

 

(7) On any such appointment the new Trustee will be vested with the same powers,
rights, duties and responsibilities as if it had been originally named herein as
Trustee without any further assurance, conveyance, act or deed, but there will
be immediately executed, at the expense of SMTC Canada, all such conveyances or
other instruments as, in the opinion of counsel, are necessary or advisable for
the purpose of assuring such powers, rights, duties and responsibilities to the
new Trustee, provided that, any resignation or termination of the Trustee and
appointment of a successor Trustee shall have executed an appropriate instrument
accepting such appointment and, at the request of SMTC Canada, the predecessor
Trustee, upon payment of its outstanding remuneration and expenses, shall
execute and deliver to the successor Trustee an appropriate instrument
transferring to such successor Trustee all rights and powers of the Trustee
hereunder.

 

(8) On the appointment of a new Trustee, SMTC Canada will promptly give notice
thereof to the Special Warrantholders.

 

(9) A corporation into or with which the Trustee is merged or consolidated or
amalgamated, or a corporation succeeding to the trust business of the Trustee,
will be the successor to the Trustee hereunder without any further act on its
part or on the part of any party hereto if such corporation would be eligible
for appointment as a new Trustee under subsection 10.9(6).

 

(10) A Special Warrant Certificate certified but not delivered by a predecessor
Trustee may be delivered by the new or successor Trustee in the name of the
predecessor Trustee or successor Trustee.

 

10.10 Conflict of Interest

 

The Trustee represents to SMTC Canada that at the time of the execution and
delivery hereof no material conflict of interest exists between its role as a
fiduciary hereunder and its role in any other capacity and if a material
conflict of interest arises hereafter it will, within 90 days after ascertaining
that it has such material conflict of interest, either eliminate the conflict of
interest or resign its trust hereunder. If any such material conflict of
interest exists or hereafter shall exist, the validity and enforceability of
this Indenture and of the Special Warrants shall not be affected in any manner
whatsoever by reason thereof.

 

- 43 -



--------------------------------------------------------------------------------

The Trustee, in its personal or any other capacity, may buy, lend upon and deal
in securities of SMTC Canada and SMTC and generally may contract and enter into
financial transactions with SMTC Canada and SMTC without being liable to account
for any profit made thereby.

 

10.11 Acceptance of Trusts

 

The Trustee hereby accepts the trusts in this Indenture declared and provided
for and agrees to perform them on the terms and conditions herein set forth.

 

ARTICLE 11

GENERAL

 

11.1 Notice to SMTC Canada and Trustee

 

(1) Unless herein otherwise expressly provided, a notice to be given hereunder
to SMTC Canada or the Trustee will be validly given if delivered or if sent by
first class mail, postage prepaid, or if sent by facsimile transmission (receipt
of such transmission is confirmed in writing):

 

  (a) If to SMTC Canada:

 

SMTC Manufacturing Corporation of Canada

635 Hood Road

Markham, Ontario

L3R 4N6

 

Attention: Marwan Kubursi, Chief Financial Officer

 

Facsimile: (905) 479-5326

 

  (b) If to the Trustee:

 

CIBC Mellon Trust Company

320 Bay Street

P.O. Box 1

Toronto, Ontario

M5H 4A6

 

Attention: Vice President, Client Services

 

Facsimile: (416) 643-5570

 

and any such notice delivered or sent in accordance with the foregoing will be
deemed to have been received on the date of delivery or facsimile transmission
or, if mailed, on the fifth business day following the day of the mailing of the
notice.

 

(2) SMTC Canada or the Trustee, as the case may be, may from time to time notify
the other in the manner provided in Subsection 11.1(1) of a change of address
which, from the effective date of such notice and until changed by like notice,
will be the address of SMTC Canada or the Trustee, as the case may be, for all
purposes of this Indenture.

 

- 44 -



--------------------------------------------------------------------------------

(3) If, by reason of a strike, lockout or other work stoppage, actual or
threatened, involving Canadian postal employees, a notice to be given to the
Trustee or to SMTC Canada hereunder could reasonably be considered unlikely to
reach or likely to be delayed in reaching its destination, the notice will be
valid and effective only if it is delivered to an officer of the party to which
it is addressed or if it is delivered to such party at the appropriate address
provided in subsection 11.1(1) by confirmed facsimile transmission, and any
notice delivered in accordance with the foregoing will be deemed to have been
received on the date of delivery to such officer or if delivered by such
facsimile, on the first business day following the date of the sending of the
notice.

 

11.2 Notice to Special Warrantholders

 

(1) Unless herein otherwise expressly provided, a notice to be given hereunder
to Special Warrantholders will be deemed to be validly given if the notice is
sent by ordinary surface or air mail, postage prepaid, addressed to the Special
Warrantholders or delivered (or so mailed to certain Special Warrantholders and
so delivered to the other Special Warrantholders) at their respective addresses
appearing on any of the registers of holders described in Section 4.1, provided,
however, that if, by reason of a strike, lockout or other work stoppage, actual
or threatened, involving Canadian postal employers, the notice could reasonably
be considered unlikely to reach or likely to be delayed in reaching its
destination, the notice will be valid and effective only if it is so delivered
or is given by publication twice in the Report on Business section in the
national edition of The Globe and Mail newspaper.

 

(2) A notice so given by mail or so delivered will be deemed to have been given
on the fifth business day after it has been mailed or on the day which it has
been delivered, as the case may be, and a notice so given by publication will be
deemed to have been given on the first day on which it has been published as
required. In determining under any provision hereof the date when notice of a
meeting or other event must be given, the date of giving notice will be included
and the date of the meeting or other event will be excluded. Accidental error or
omission in giving notice or accidental failure to mail notice to any Special
Warrantholder will not invalidate any action or proceeding founded thereon.

 

11.3 Satisfaction and Discharge of Indenture

 

On the earlier of:

 

  (a) the date by which there has been delivered to the Trustee for exercise or
surrender for cancellation all Special Warrant Certificates theretofore
certified hereunder; or

 

  (b) the Expiry Time;

 

and if all certificates representing Exchangeable Shares and all certificates
representing Share Purchase Warrants required to be issued in compliance with
the provisions hereof have been issued and delivered hereunder or to the Trustee
in accordance with such provisions, this

 

- 45 -



--------------------------------------------------------------------------------

Indenture will cease to be of further effect and, on demand of and at the cost
and expense of SMTC Canada and on delivery to the Trustee of a certificate of
SMTC Canada stating that all conditions precedent to the satisfaction and
discharge of this Indenture have been complied with and on payment to the
Trustee of the fees and other remuneration payable to the Trustee, the Trustee
will execute proper instruments acknowledging satisfaction of and discharging
this Indenture.

 

11.4 Sole Benefit of Parties and Special Warrantholders

 

Nothing in this Indenture or the Special Warrant Certificates, expressed or
implied, will give or be construed to give to any person other than the parties
hereto and the Special Warrantholders, as the case may be, any legal or
equitable right, remedy or claim under this Indenture or the Special Warrant
Certificates, or under any covenant or provision herein or therein contained,
all such covenants and provisions being for the sole benefit of the parties
hereto and the Special Warrantholders.

 

11.5 Discretion of Directors

 

Any matter provided herein to be determined by the directors will be determined
by the directors in their sole discretion, and a determination so made will be
conclusive.

 

11.6 Counterparts and Formal Date

 

This Indenture may be executed in several counterparts, each of which when so
executed will be deemed to be an original and such counterparts together will
constitute one and the same instrument and notwithstanding the date of their
execution will be deemed to be dated as of the date first written above.

 

11.7 Language

 

The parties hereby request that this Indenture and any related documents be
drawn up and executed only in the English language. Les parties demandent par
les présentes que la présente convention ainsi que tous les documents y
afférents soient rédiges et executés en langue anglaise seulement.

 

11.8 Assignment

 

Subject to Section 9.2 hereof, neither this Indenture nor any right, interest or
obligation hereunder may be assigned by either party without the prior written
consent of the other party and any purported assignment of this Indenture which
does not comply with this Section 11.8 shall be considered null and void.

 

11.9 Benefit of the Agreement

 

This Indenture will enure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties hereto.

 

- 46 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused their respective corporate
seals to be hereunto affixed attested by their signatures.

 

SMTC MANUFACTURING CORPORATION OF CANADA Per:  

/s/ Marwan Kubursi

--------------------------------------------------------------------------------

Name:   Marwan Kubursi Title:   Authorized Signatory CIBC MELLON TRUST COMPANY
Per:  

/s/ Warren Jansen

--------------------------------------------------------------------------------

Name:   Warren Jansen Title:   Authorized Signatory Per:  

/s/ Susan Clough

--------------------------------------------------------------------------------

Name:   Susan Clough Title:   Authorized Signatory

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE A

 

FORM OF SPECIAL WARRANT CERTIFICATE

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE JULY 4, 2004.

 

[Legend for all Special Warrants Share Purchase Warrants (the “Legend” referred
to in Section 2.8 of the Special Warrant Indenture.)]

 

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR UNLESS REGISTERED UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THIS WARRANT MAY NOT BE
EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

[Legend for Special Warrants and underlying securities held by a U.S. Person
(the “U.S. Legend” referred to in Section 2.9 of the Special Warrant
Indenture.)]

 

DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA. A NEW CERTIFICATE BEARING NO LEGEND,
DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY” MAY BE OBTAINED FROM CIBC
MELLON TRUST COMPANY UPON THE DELIVERY TO CIBC MELLON TRUST COMPANY AND THE
CORPORATION OF A DECLARATION TO THE EFFECT THAT (A) THE OFFER OR SALE ARE MADE
IN AN OFFSHORE TRANSACTION, (B) NO DIRECTED SELLING EFFORTS ARE MADE IN THE
UNITED STATES BY THE SELLER, AN AFFILIATE OR ANY PERSON ACTING ON THEIR BEHALF,
AND (C) THE SELLER IS NOT A DEALER OR A PERSON RECEIVING SELLING CONCESSIONS AND
THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING MADE IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT.

 

[Legend for Special Warrants and underlying securities held other than by a U.S.
Person or a Canadian Person (the “Non-U.S. Legend” referred to in Section 2.10
of the Special Warrant Indenture.)]

 

FOR SPECIAL WARRANTS ISSUED TO NON-RESIDENTS OF CANADA, THE HOLDER, BY ITS
ACCEPTANCE OF THIS SECURITY, REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL
NOT AND WILL NOT BE ENTITLED TO, DIRECTLY OR INDIRECTLY, SELL OR TRANSFER
SPECIAL WARRANTS INTO CANADA OR TO RESIDENTS OF CANADA, EXCEPT IN COMPLIANCE
WITH APPLICABLE CANADIAN SECURITIES LAWS. NO SALE OR TRANSFER INTO CANADA OR TO
A CANADIAN RESIDENT WILL BE



--------------------------------------------------------------------------------

REGISTERED BY THE TRUSTEE AND ANY ATTEMPT TO EFFECT SUCH A TRANSFER IS INVALID
UNLESS MADE IN COMPLIANCE WITH THE ABOVE-NOTED RESTRICTIONS.

 

Certificate No.:__________________

  No. of Special Warrants: ____________________

 

SPECIAL WARRANTS

Exercisable to Acquire

Exchangeable Shares and Share Purchase Warrants

of

SMTC MANUFACTURING CORPORATION OF CANADA

(Incorporated under the Business Corporations Act (Ontario))

 

THIS IS TO CERTIFY THAT, for value received,
                                         (the “holder”) is the registered holder
of the number of Special Warrants of SMTC Manufacturing Corporation of Canada
(“SMTC Canada”) specified above and, for each Special Warrant held, is thereby
entitled, without payment of any additional consideration, to be issued one Unit
consisting of one fully paid and non-assessable exchangeable share
(“Exchangeable Share”) in the capital of SMTC Canada and one half of one
Exchangeable Share Purchase Warrant (each whole warrant a “Share Purchase
Warrant”), by surrendering to CIBC Mellon Trust Company (the “Trustee”) at its
principal transfer office in Toronto, Ontario during the exercise period
hereinafter referred to, this Special Warrant Certificate, with a notice of
exercise in the form set forth in Appendix 1 annexed hereto duly completed and
executed.

 

Capitalized terms which are not otherwise defined herein shall have the same
meaning as in the Special Warrant indenture (which indenture, together with all
instruments supplemental or ancillary thereto, is herein referred to as the
“Special Warrant Indenture”) dated as of March 3, 2004 between SMTC Canada and
the Trustee, as trustee.

 

Surrender of this Special Warrant Certificate will be deemed to have been
effected only on personal delivery thereof to, or, if sent by mail or other
means of transmission, on actual receipt thereof by, the Trustee at the office
specified above.

 

This Special Warrant Certificate evidences Special Warrants of SMTC Canada
issued or issuable under the provisions of the Special Warrant Indenture.
Reference is made to the Special Warrant Indenture for particulars of the rights
of the holders of the Special Warrants and of SMTC Canada and of the Trustee in
respect thereof and of the terms and conditions upon which the Special Warrants
are issued and held, all to the same effect as if the provisions of the Special
Warrant Indenture were herein set forth, to all of which the holder, by
acceptance hereof, assents. To the extent of any inconsistency between the terms
of the Special Warrant Indenture and the terms of this Special Warrant
Certificate, the terms of the Special Warrant Indenture shall prevail. SMTC
Canada will furnish to the holder, on request and without charge a copy of the
Special Warrant Indenture.

 

The Special Warrants evidenced by this Special Warrant Certificate may be
exercised by the holder in certain circumstances until 5:00 p.m. (Toronto time)
(the “Expiry Time”) on the date that is the earlier of (i) the 6th business day
following the Prospectus Qualification Date and (ii) March 3, 2005, provided
that if such Special Warrants have not been exercised by the Expiry Time, such
Special Warrants will be deemed to have been exercised by the holder (without
any

 

- 2 -



--------------------------------------------------------------------------------

further action on the part of the holder) immediately prior to the Expiry Time.
Provided the Escrowed Funds have been released, SMTC Canada will as soon as
practicable and in all events, no later than two business days after the
Prospectus Qualification Date, give notice of the Prospectus Qualification Date
and copies of the Final Prospectus to the Trustee and cause the Trustee as soon
as practicable and in all events no later than five business days after the
Prospectus Qualification Date to give notice of the Prospectus Qualification
Date to the holders of Special Warrants, together with a copy of the Final
Prospectus. Such notice shall specify that the Special Warrants are deemed to
have been exercised automatically in accordance with their terms and will
further specify that such holders will receive the certificates representing the
Exchangeable Shares and the certificates representing the Share Purchase
Warrants to which the holder is entitled (without further action on the part of
the holder or SMTC Canada) within five business days of such notice. Subject to
the limitation referred to below, and where there has not been a deemed exercise
by the holder, the holder may exercise less than all of the Special Warrants
evidenced by this Special Warrant Certificate, in such event the holder shall be
entitled to receive, without charge therefore a new Special Warrant Certificate
evidencing the balance of the Special Warrants not exercised.

 

On and after the date of any exercise or deemed exercise of the Special Warrants
evidenced by this Special Warrant Certificate, the holder will have no rights
hereunder except to receive certificates representing the Exchangeable Shares
and certificates representing Share Purchase Warrants thereby issued to it upon
surrender of this Special Warrant Certificate to the Trustee at its principal
office in Toronto, Ontario, or upon deemed exercise of the Special Warrants or
as otherwise provided in the Special Warrant Indenture.

 

SMTC Canada will not be obligated to issue any fraction of an Exchangeable Share
or any fraction of a Share Purchase Warrant on the exercise or deemed exercise
of Special Warrants. To the extent that a holder of Special Warrants would
otherwise have been entitled to receive, on the exercise or deemed exercise of
Special Warrants, a fraction of an Exchangeable Share or Share Purchase Warrant
such right may only be exercised in respect of such fraction in connection with
another Special Warrant or Special Warrants which in the aggregate entitle the
holder to receive a whole number of Exchangeable Shares or Share Purchase
Warrants. If a Special Warrantholder is not able to combine Special Warrants so
as to be entitled to acquire a whole number of Exchangeable Shares or Share
Purchase Warrants, the number of Exchangeable Shares and Share Purchase Warrants
which such Special Warrantholder is entitled to receive shall be rounded up to
the nearest whole number.

 

The Special Warrant Indenture provides for adjustments to the number of
Exchangeable Shares issuable upon the exercise or deemed exercise of the Special
Warrant, and the Exercise Price in certain events set forth therein.

 

The Special Warrant Indenture contains provisions making binding on all holders
of Special Warrants outstanding thereunder resolutions passed at meetings of
such holders held in accordance with such provisions and instruments in writing
signed by holders of a specified majority of all outstanding Special Warrants.

 

On presentation at the principal office of the Trustee in Toronto, Ontario,
subject to the provisions of the Special Warrant Indenture and on compliance
with the reasonable requirements of the Trustee, one or more Special Warrant
Certificates may be exchanged for one or more

 

- 3 -



--------------------------------------------------------------------------------

Special Warrant Certificates of different denominations evidencing in the
aggregate the same number of Special Warrants as the Special Warrant Certificate
or Special Warrant Certificates being exchanged.

 

The Special Warrants evidenced by this Special Warrant Certificate may only be
transferred, upon compliance with the conditions prescribed in the Special
Warrant Indenture, on the register of transfers to be kept at the principal
office of the Trustee in Toronto, Ontario by the holder or his executors,
administrators or other legal representatives or his or their attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Trustee, and, upon compliance with such requirements and such other reasonable
requirements as the Trustee may prescribe, such transfer will be duly recorded
on such register of transfers by the Trustee. Notwithstanding the foregoing,
SMTC Canada will be entitled, and may direct the Trustee, to refuse to record
any transfer of any Special Warrant on such register if such transfer would
constitute a violation of the securities laws of any jurisdiction or require
SMTC Canada to qualify the Exchangeable Shares, Share Purchase Warrants or
Underlying Common Shares for distribution in any jurisdiction other than the
Qualifying Jurisdictions.

 

The holding of this Special Warrant Certificate will not constitute the holder a
shareholder of SMTC Canada or entitle him to any right or interest in respect
thereof except as otherwise provided in the Special Warrant Indenture. The Share
Purchase Warrants will be issued and created pursuant to, and will be governed
by, a share purchase warrant indenture dated March 3, 2004 between SMTC Canada
and the Trustee.

 

This Special Warrant Certificate will not be valid for any purpose until it has
been certified by or on behalf of the Trustee for the time being under the
Special Warrant Indenture. Time will be of the essence hereof.

 

SMTC Canada has covenanted under the Special Warrant Indenture that SMTC Canada
will prepare in conformity with the requirements of all Applicable Legislation
in all material respects, and file the Preliminary Prospectus with the
Securities Commissions as soon as possible, and shall use its commercially
reasonable efforts to obtain receipts therefor from the Securities Commissions
as soon as commercially practicable thereafter. SMTC Canada will use its
commercially reasonable efforts to resolve as soon as commercially practicable
any regulatory deficiencies in respect of the Preliminary Prospectus. As soon as
possible after such deficiencies have been resolved and/or satisfied, SMTC
Canada will prepare and file in conformity with the requirements of Applicable
Legislation, in all material respects, the Final Prospectus with the Securities
Commissions. SMTC Canada will use its commercially reasonable efforts to obtain
receipts therefor from the Securities Commissions as soon as commercially
practicable, but in no event later than the Prospectus Qualification Deadline,
qualifying the distribution of the Units, comprised of Exchangeable Shares and
Share Purchase Warrants, issuable on the exercise of the Special Warrants in
each of the Qualifying Jurisdictions. SMTC Canada will prepare in conformity
with the requirements of all Applicable Legislation in all material respects,
and file the Registration Statement with the United States Securities and
Exchange Commission, registering the distribution of the Underlying Common
Shares issuable on the exchange of Exchangeable Shares, by the holder thereof.

 

If the Prospectus Qualification Date does not occur on or before the Prospectus
Qualification Deadline or if the Registration Qualification Date does not occur
on or before the Registration

 

- 4 -



--------------------------------------------------------------------------------

Qualification Deadline, each Special Warrant exercised after the Prospectus
Qualification Deadline will entitle the holder thereof to receive 1.1 Units
without the payment of additional consideration.

 

Statutory restrictions will apply to the resale of Units, comprised of
Exchangeable Shares and Share Purchase Warrants that are acquired prior to the
Prospectus Qualification Date. In the event that SMTC Canada is unable to cause
the Registration Statement to be filed with, and declared effective by, the
United States Securities and Exchange Commission, the Underlying Common Shares
will be subject to statutory hold periods during which they may not be resold in
Canada or the United States subject to certain limited exceptions. Holders are
advised to consult their own legal advisors in this regard.

 

*******

 

[Remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF SMTC Manufacturing Corporation of Canada has caused this
Special Warrant Certificate to be signed by its officer or other individual duly
authorized in that behalf as of                             ,             .

 

SMTC MANUFACTURING CORPORATION OF CANADA Per:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

This Special Warrant Certificate is one of the Special Warrant Certificates
referred to in the Special Warrant Indenture within mentioned.

 

CIBC MELLON TRUST COMPANY, as Trustee Per:  

 

--------------------------------------------------------------------------------

Name:     Title:         I/We have the authority to bind the corporation

 

- 6 -



--------------------------------------------------------------------------------

APPENDIX 1

 

NOTICE OF EXERCISE

 

To:

 

SMTC MANUFACTURING CORPORATION OF CANADA

And To:

 

CIBC MELLON TRUST COMPANY

 

The undersigned holder of the Special Warrants evidenced by the within Special
Warrant Certificate hereby exercises its right to be issued Exchangeable Shares
and Share Purchase Warrants of SMTC Manufacturing Corporation of Canada (or such
other securities or property to which such exercise entitles him in lieu thereof
or in addition thereto under the provisions of the Special Warrant Indenture
mentioned in such Special Warrant Certificate) that are issuable upon the
exercise of such Special Warrants, on the terms specified in such Special
Warrant Certificate and Special Warrant Indenture.

 

The undersigned hereby acknowledges that it is aware that if the said right is
being exercised before the Prospectus Qualification Date (as such term is
defined in the within Special Warrant Certificate) or if the undersigned is
resident in a jurisdiction other than a Qualifying Jurisdiction (as that term is
defined in the Special Warrant Indenture), the Exchangeable Shares and Share
Purchase Warrants received on exercise will be subject to restrictions on resale
under applicable securities legislation.

 

The undersigned hereby acknowledges that this Special Warrant and the securities
to be issued upon its exercise have not been registered under the U.S.
Securities Act of 1933, as amended, and may not be offered, sold, assigned or
otherwise transferred except in accordance with Regulation S under the
Securities Act or unless registered under the Securities Act or an exemption
from such registration is available. The undersigned hereby further acknowledges
that this Special Warrant may not be exercised by or on behalf of any U.S.
Person unless registered under the Securities Act or an exemption from such
registration is available.

 

The undersigned hereby irrevocably directs that the said Exchangeable Shares be
issued, registered and delivered as follows:

 

Name(s) in Full

  Address(es)  

Number of Exchangeable

Shares

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Please print full name in which the Exchangeable Share certificates and Share
Purchase Warrant certificates are to be issued. If any Exchangeable Shares or
Share Purchase Warrants are to be issued to a person or persons other than the
holder, the holder must pay to the Trustee all exigible transfer taxes or other
government charges and sign the Form of Transfer.)



--------------------------------------------------------------------------------

DATED this      day of                     ,             .

 

 

 

 

--------------------------------------------------------------------------------

Witness

  }  

 

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

     

 

 

--------------------------------------------------------------------------------

Name of Registered Holder

 

Note: The name of the Registered Holder on this Notice of Exercise must be the
same as the name appearing on the face page of the Special Warrant Certificate
to which this Notice of Exercise is attached.

 

¨ Please check if the Exchangeable Share certificates and the Share Purchase
Warrant certificates are to be delivered at the office where this Special
Warrant Certificate is surrendered, failing which such certificates will be
mailed.

 

Certificates will be delivered or mailed as soon as practicable after the due
surrender of the Special Warrant Certificate to which this Appendix is attached.

 

- 2 -



--------------------------------------------------------------------------------

APPENDIX 2

 

FORM OF TRANSFER

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers to

 

Name:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

(such person, the “Transferee”)                      Special Warrants of SMTC
Manufacturing Corporation of Canada (“SMTC Canada”) represented by the attached
Special Warrant Certificate and does hereby appoint                      as its
attorney with full power of a substitution to transfer the Special Warrants on
the appropriate register of the Trustee.

 

If the sale evidenced hereby is being made to a U.S. Person (as such term is
defined in Regulation S to the United States Securities Act of 1933 (the “1933
Act”), the undersigned by the execution of this form of transfer hereby
certifies that such sale does not require registration of the Special Warrants
being transferred hereby under the 1933 Act and tenders herewith evidence
satisfactory to SMTC Canada to such effect.

 

DATED this      day of                     ,             .

 

 

 

 

--------------------------------------------------------------------------------

Witness

  }  

 

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Signature of Transferor must be guaranteed by a Canadian chartered bank, a major
Canadian trust company or by a Medallion signature guarantee from a member of a
recognized signature Medallion program

     

 

 

--------------------------------------------------------------------------------

Name of Transferor

 

Note: The name of the Transferor on this Form of Transfer must be the same as
the name appearing on the face page of the Special Warrant Certificate to which
this Form of Transfer is attached.



--------------------------------------------------------------------------------

APPENDIX 3

 

ACKNOWLEDGEMENT OF TRANSFEREE

 

TO:

 

[Name of Transferor]

    - and -     SMTC Manufacturing Corporation of Canada (“SMTC Canada”)     -
and -     CIBC Mellon Trust Company (the “Trustee”)

 

The undersigned transferee of              Special Warrants of SMTC
Manufacturing Corporation of Canada hereby (i) acknowledges that such Special
Warrants are subject to the terms, conditions and provisions of a Special
Warrant indenture made as of March 3, 2004 (the “Indenture”) between SMTC Canada
and the Trustee; and (ii) expressly waives and releases SMTC Canada and the
Underwriters (as defined in the Indenture) from, to the fullest extent permitted
by law, all rights of withdrawal to which it might otherwise be entitled
pursuant to Section 71(2) of the Securities Act (Ontario) or equivalent
provisions of the securities laws of any applicable Qualifying Jurisdiction.

 

DATED the      day of                     ,             .

 

   

--------------------------------------------------------------------------------

Print Name of Transferee

By:  

 

--------------------------------------------------------------------------------

Signature

   

--------------------------------------------------------------------------------

Officer or Title

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address of Transferee



--------------------------------------------------------------------------------

SCHEDULE “B”

 

FORM OF DECLARATION FOR REMOVAL OF LEGEND

 

TO:  

The Registrar and Transfer Agent

for securities of

SMTC Manufacturing Corporation of Canada

 

The undersigned (a) acknowledges that the sale of the securities of SMTC
Manufacturing Corporation of Canada (the “Company”) to which this declaration
relates is being made in reliance on Rule 904 of Regulation S under the United
States Securities Act of 1933, as amended (the “1933 Act”), and (b) certifies
that (1) the undersigned is not an affiliate of the Company as that term is
defined in the 1933 Act, (2) the offer of such securities was not made to a
person in the United States and either (A) at the time the buy order was
originated, the buyer was outside the United States, or the seller and any
person acting on its behalf reasonably believed that the buyer was outside the
United States and obtained written certification from the buyer that it was
outside of the United States, or (B) the transaction was executed in, on or
through the facilities of the Toronto Stock Exchange or any other designated
offshore securities market as defined in Regulation S under the 1933 Act and
neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States, (3) neither
the seller nor any affiliate of the seller nor any person acting on any of their
behalf has engaged or will engage in any directed selling efforts in the United
States in connection with the offer and sale of such securities, (4) the sale is
bona fide and not for the purpose of “washing off” the resale restrictions
imposed because the securities are “restricted securities” (as such term is
defined in Rule 144(a)(3) under the 1933 Act), (5) the seller does not intend to
replace the securities sold in reliance on Regulation S of the 1933 Act with
fungible unrestricted securities, (6) the contemplate sale is not a transaction,
or part of a series of transaction which, although in technical compliance with
Regulation S, is part of a plan or scheme to evade the registration provisions
of the 1933 Act, and (7) the seller is not a dealer or a person receiving
selling concessions. Terms used herein have the meanings given to them by
Regulation S.

 

Dated:                     

 

--------------------------------------------------------------------------------

Name of Seller

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 2 -